Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 14 March 2002.
Colleagues, at the very moment when the European Union at the European Council in Barcelona has taken significant steps forward on economic reform and modernisation, yesterday evening in Bologna terrorists assassinated Professor Marco Biagi, a Professor of Labour Law in the University of Modena and an adviser to the Italian government on labour and employment policy. Professor Biagi is survived by his wife and two children.
Terrorist acts are always vile and in this instance the attack also was clearly targeted. In assassinating Marco Biagi, the terrorists had in their sights a man who was highly regarded both professionally and personally, and a creator of the indispensable policy of labour market reform to promote employment in Italy and in Europe. He was also a strong advocate of social dialogue and solidarity, as well as progress and modernisation in his own country and was strongly committed to the European ideal.
For all these reasons, this murder not only has an impact on Italy, but strikes at the very heart of our common European ideal.
I send my deepest condolences and sympathy to Mr Biagi's family, to his university colleagues, and on behalf of our Italian colleagues and all of this House, I convey to the Italian authorities our deep sense of shock and outrage.
(The House rose and observed a minute's silence)
Colleagues, it is our pleasure to have with us today in the Diplomatic Gallery, a delegation from the Croatian Parliament, the Hrvatski Sabor, led by Mr Ivo Skrabalo, Chairman of the Sub-Committee for relations with the European Parliament and Chairman of the Committee of Interparliamentary Cooperation of the Croatian Parliament.
Colleagues will recall that only a few months ago, on 12 December 2001, the European Parliament gave its assent to the Stabilisation and Association Agreement, which is an excellent basis for our future cooperation.
Later today our distinguished guests will be meeting the European Parliament Delegation for relations with the countries of South East Europe, chaired by Mrs Doris Pack, for the 10th European Parliament/Croatia Interparliamentary meeting.
We all particularly appreciate your presence with us, Mr Skrabalo, at this important time for the development of stability and peace in South East Europe, and we thank you for joining us in Parliament this afternoon.
Before we begin the debate, I should like to communicate a number of important items in respect of our timetable and procedure. The President of the European Council, Mr José María Aznar, must leave at 16.30 in order to attend the international conference on financing for development in Monterrey, Mexico. He will thus lead the debate, respond to its first round, and will then be replaced.
The President of the European Commission, Mr Romano Prodi, who will attend the same conference in Mexico, in the dramatic circumstances of the assassination of Professor Biagi, who was a close personal friend of Mr Prodi, feels obliged to travel this afternoon to Bologna in order to pay his respects. I know the House will understand his personal conviction in this matter. He will therefore also attend the first part of the debate on the Barcelona European Council and will then be replaced by Mrs de Palacio, Vice-President of the Commission.
Before introducing the debate, I would like to say that last week in Barcelona, for the first occasion during my Presidency of this House, I had the honour to address a European Summit meeting on your behalf. My emphasis was on our contribution, on the work which so many rapporteurs, committee chairs and political group coordinators had led and participated in. I want to thank everyone in this House who made such a special effort to deliver in substance and to deliver on time. It was wonderful position as President of the European Parliament to be able to have made such a major contribution to the Barcelona Summit meeting.
In the course of that meeting, I stressed our Parliament's desire to develop a new, more mature partnership and dialogue with the European Council on a wide range of issues. I hope and believe that we have begun the process which will make this possible in the near future.
The next item is the statement by the Council and the Commission on the outcome of the European Council meeting held in Barcelona on 15 and 16 March 2002.
I am very pleased today to welcome to our debate the President-in-Office of the Council, Spanish Prime Minister José María Aznar, and also the President of the European Commission, Mr Romano Prodi.
Since late last year when the Commission wrote a note to my predecessor saying that there was a delivery gap, we have done our part, in our way, to close that gap. Lisbon, and then the Barcelona review and outlook, have fixed new deadlines for delivery. This Parliament has delivered for Barcelona and will continue to do so in active partnership in terms of our legal responsibilities.
I have suggested to the Presidency that in the matter of simplifying and improving the regulatory environment - in other words, identifying how to achieve better law-making and governance in the EU - that all of our institutions: Parliament, Council and Commission, could benefit from a new and more mature prospect for dialogue. I have commended this view to the President-in-Office. I am pleased to report that there is a recognition at the political level that this is a desirable development. I hope, between now and Seville, through the good offices of Mr Aznar and his colleagues in the Presidency, and through those of Mr Prodi and his colleagues in the Commission, to bring this objective to fruition.
Against that background, it is my great pleasure to invite the President-in-Office to introduce our debate on the Barcelona Summit.
Mr President of the European Parliament, Mr President of the Commission, ladies and gentlemen, on behalf of the European Council I wish to add my voice to that of the President of the European Parliament, Pat Cox, to condemn with the utmost energy the murder, which took place yesterday in Bologna, of Professor Marco Biagi, advisor to the Italian Labour Minister, Mr Maroni. On behalf of the European Council, I extend our condolences to the family of Mr Biagi, which we also extend to the Italian authorities and the Italian people.
The fight against terrorism is a fundamental priority in the European Union. Terrorism, as we all know, is a threat to liberty and democracy, and must be fought firmly and steadfastly, with all the means available to us under the Rule of Law. We must, therefore, reaffirm our most decisive determination and confront terrorism serenely and with political courage, out of solidarity with the victims, and in order to uphold our democratic dignity.
Mr President, ladies and gentlemen, it is a pleasure to appear before this House, as I had the opportunity to announce in January, when I presented the priorities of the Spanish Presidency of the European Union, to inform you today about the results of the Barcelona European Council.
Two years ago, at the Lisbon European Council, the Heads of State and Government wondered how Europe could deal with the enormous changes that our societies are currently facing as a result of globalisation and how we could respond to the challenges of a knowledge-based economy.
We then established a strategic goal for the European Union for the coming decade: to transform Europe into the most competitive and most dynamic knowledge-based economy in the world, capable of sustainable economic growth, with more and better jobs, and greater social cohesion.
Two years later, and after the Barcelona European Council, I am pleased to say that the Lisbon process of social and economic modernisation has not only been consolidated, but has actually been strengthened.
Ladies and gentlemen, the success of the modernisation of our economies depends on the political will to undertake a series of reforms.
I would like to highlight and thank the honourable Members for the great contribution of the European Parliament to the progress of the Lisbon Process and to the good results obtained in Barcelona. This recognition was unanimously expressed to President Cox during his first appearance before the European Council.
You have accomplished a great deal of work and taken numerous decisions regarding the Lisbon Process.
I would like to point out, among the long list of matters that have been discussed by the honourable Members, that it was thanks to the report on 'the implementation of legislation regarding financial services? that a matter as essential as the creation of integrated financial services in the European Union was resolved.
Your decision to press ahead on this subject has not only helped significantly to create competitive financial markets, but has also contributed to the future adoption of a series of measures that may lead to the additional yearly growth of 0.5% of the European Union's Gross Domestic Product.
I would also like to highlight your resolutions on the ratification of the Kyoto Protocol and on sustainable development, and the reports adopted last week regarding the internal market for electricity and gas, and for cross-border trade in electricity.
The substantial contribution of the European Parliament to the Barcelona Council has therefore not been limited to the specific sphere of economic reform, but has instead covered a wide range of different fields.
This House's contribution will undoubtedly permit the establishment of new guidelines for cooperation between the Council, the Commission, and the European Parliament, in order to strengthen the political and institutional partnership based on a spirit of mutual trust.
This is clearly stressed in the first of the Conclusions of the Barcelona European Council.
Ladies and gentlemen, before I refer to the contents of the discussions and the decisions taken at the Barcelona European Council, I would like to emphasize in particular the participation of the candidate countries in an ordinary working session in the framework of the Council.
This European Council noted with great satisfaction the commitment given by the future Members of the European Union to the Lisbon reform strategy. We can state that the candidate countries have become, even before they join the Union, decisive supporters of the reforms.
The good results of the Barcelona European Council must not let us forget the long road that still lies ahead before we can achieve the ambitious goal of transforming Europe into a society that enjoys full employment at the end of this decade.
That is why, as I present to you the results of the recent European Council, I will place equal stress on what has already been achieved, and on what we still need to achieve in the next eight years.
In my judgment, the Council broadcast two important messages in Barcelona: its confidence in economic recovery, and the rekindling of the Lisbon 'spirit?.
We have agreed that economic recovery has indeed begun, and we trust that this recovery will strengthen as the year progresses. Its solidity and duration are guaranteed if we are able to make progress on our Agenda for reform and create a stable framework that favours growth.
The European Council has stressed the importance of complying with the requirements of the Stability Pact. To that end, all the Member States have given a commitment to achieve or continue to approve budgets that are almost balanced, or have a surplus, by the year 2004, and at the same time, coordinate our economic policies.
Ladies and gentlemen, we can divide the matters addressed by the Barcelona European Council into four large groupings.
The first is the group of decisions that will improve the operation of the Internal Market and will strengthen the integration of the European economic area, the best way we have of creating greater wealth.
In this regard, the Conclusions include the commitment by Member States to reduce levels of public subsidies as a percentage of GDP, and that such subsidies be used more transparently. The European Council also asked the Finance Ministers to evaluate the transparency of our accounting, consultancy and auditing regulations.
We shall never have really efficient regulations unless we can guarantee that they are complied with. Therefore, the Council has decided that before the Spring European Council of 2003, fully 100% of directives whose inclusion in legal codes takes two years must have been transposed.
The European economic area we are aspiring to will only become a reality, if in addition to a transparent and flexible legal framework, we move towards the openness and interconnection of key sectors such as transport, energy, and telecommunications, and towards a financial system that permits a correct allocation of savings, and financing at the lowest possible cost.
It is in this field, perhaps, where the progress made by the European Council has been most relevant.
On the subject of financial markets, and after the agreement between the Commission, the Council, and Parliament, it will be possible to comply with the deadlines to achieve an integrated stock market in 2003, and the complete integration of the financial markets in 2005. To achieve this goal, we have identified seven Directives and one Regulation that must be approved this year.
As regards energy, we have made progress both in opening the markets and in European integration through interconnections.
As you know, it has been decided to open the gas and electricity markets in the year 2004 for all European businesses, which means that approximately 70% of the European energy market will be open to competition. As for the rest of the market, the European Council laid down that a decision is to be taken prior to the Spring European Council of 2003.
These measures to open the energy market are completed, on the other hand, with the goal of an electrical interconnection of at least 10% of installed production capacity of the Member States by the year 2005. Once this goal is achieved, we will no longer be able to talk about fragmented national markets; instead we will have a genuinely open and integrated European electricity market.
As regards transport and telecommunications, we have designed a working programme that will make a substantial contribution to improving the efficiency of the internal market.
Thus, this year we shall approve a review of the Trans-European Transport Networks, which will allow us to remove bottlenecks in such areas as the Baltic Sea, the Alps, and the Pyrenees.
Furthermore, we have agreed to launch the Galileo Programme, which will have not only a clear effect on the development of European transport and communications, but also has a major technological component.
We have also reached agreement on the entry into force of the 'Single European Sky' in 2004, which will reduce flying time, cut air travel costs, and make air traffic management more efficient, and, finally, we have agreed to give top priority to developing broadband networks, as the essential element in developing the Information Society.
Ladies and gentlemen, the second grouping of matters I wanted to refer to, regards the Sustainable Development Strategy that we approved at the Gothenburg European Council.
The European Council has agreed on the entry into force of the Directive regarding energy taxation in December 2004, coinciding with the opening of the energy markets.
As the honourable Members know, the European Community and its Member States have decided to ratify the Kyoto Protocol. The Council has requested that all national ratification procedures be concluded by June, prior to the Johannesburg Summit.
Finally, and as regards the Monterrey Summit, the fifteen Member States have reached agreement on increasing the European Union's average Official Development Aid to 0.39% in the year 2006, as an intermediate step towards reaching the commitment of 0.7%.
Ladies and gentlemen, the third grouping of issues addressed at the Barcelona European Council covers employment and social matters.
As the honourable Members know, on the afternoon prior to the European Council, we held a Summit meeting with the Social Partners. The specific result of that Social Summit was the commitment of the social partners to the Lisbon strategy and goals.
Throughout the European Council, there was widespread agreement that the Member States should make an effort to remove the obstacles that make it difficult for Europeans to enter the labour market. These are obstacles involving the taxation and social protection systems, and barriers to the free movement of workers within the Union.
To this end, we have approved the creation of a European Health Card, which will make it easier for citizens to receive medical care when they are away from home, and we have decided to create a European website for job offers.
We have insisted on measures targeted at two very specific population groups: first of all, to encourage access to day care centres for most children, as a measure to reconcile family life and professional life, and secondly, given the low birth rate and the ageing of our population, we will implement measures to increase the average retirement age in Europe by five years, before the end of this decade.
Finally, the Council also focused its attention on matters involving education and technological research, development, and innovation, factors which should be a major part of Europe's competitive advantage.
The European Council considers that a quality education is one of the essential features of prosperous and open societies. That is why we approved the "Working Programme for 2010" for educational systems. In terms of specific educational elements, the European Council has supported the teaching of at least two Member-State languages, with children starting to learn when still very young, and the widespread teaching of IT and the Internet, starting in secondary school.
In the field of technological research, development, and innovation, I would like to underscore the very important commitment we gave in Barcelona, which you are undoubtedly aware of: to increase investment earmarked for these categories until it reaches 3% of GDP in the year 2010, two-thirds of which will come from the private sector.
Ladies and gentlemen, in Lisbon, it was decided that each spring, the European Council would hold a working session devoted to economic and social matters, to ensure overall coherence and the effective supervision of progress towards the new strategic objective.
In line with this mandate, the Barcelona European Council devoted the bulk of its work to the Lisbon Strategy. Nonetheless, this did not prevent the Council from dealing with other matters, regarding the European Union's foreign policy, and other institutional matters.
Among the latter, I would like to mention the conversation that was held at the European Council at the initiative of the Irish Prime Minister, regarding the ratification of the Treaty of Nice by the Republic of Ireland.
The European Council gave a warm welcome to the approach proposed by the Irish Prime Minister, has reiterated its desire to support the Irish Government in the ratification process for the Treaty of Nice, and has agreed to raise the matter again in Seville.
The European Council will also be the first to devote a working session to study the progress of the discussions regarding Europe's future.
A report by the Chairman of the Convention will give us first-hand knowledge of the progress of the reflections at this preparatory forum for the future Intergovernmental Conference.
Finally, and regarding institutional matters, we have complied with the mandates of the Gothenburg and Laeken European Councils. As agreed at the latter European Council, the Council's Secretary General presented a report, from which we shall have to extract the relevant operational conclusions for reforming the European Council at the Seville meeting.
In the coming weeks, the Presidency and the Council's General Secretariat will make the required contacts to achieve that goal.
Ladies and gentlemen, a good deal of the discussion on foreign policy matters was devoted to the situation in the Middle East. We also studied the agreement that has been concluded between Serbia and Montenegro, relations between the European Union and the Atlantic Alliance, and the future role of the European Union in the former Yugoslav Republic of Macedonia.
Furthermore, I also wish to highlight the special support of the European Council for the Brussels Process on Gibraltar.
Through the 'Barcelona Declaration', which it has adopted, the European Union has once again stated its condemnation of all terrorist attacks, and at the same time pointed out that it is the task of the National Palestinian Authority, as the only legitimate authority, to fight against terrorism. In this regard, the European Council has called for all restrictions on the freedom of movement of the President of the National Palestinian Authority, Yasser Arafat to be lifted immediately.
On the other hand, the European Council has stated that Israel must withdraw its forces from the areas that are under the control of the Palestinian Authority, put an end to extra judicial executions, remove its blockades and restrictions, impose a freeze on the building of settlements, and respect international law.
The European Council has reiterated, with this declaration, the Union's traditional dual objective in the region: the creation of a democratic, viable, and independent Palestinian State, which would put an end to the 1967 occupation, and Israel's right to live in peace, with secure and recognised borders, guaranteed by the commitment of the international community, and in particular, of the Arab countries.
Only by tightly coordinating the actions of the European Union, the United Nations, the USA, Russia, and other countries in the region, will we be able to contribute effectively to resolving this conflict.
Ladies and gentlemen, European policy towards the Balkans is underpinned by a clear principle: the principle of the inviolability of borders, and respect for the territorial integrity of States. The agreement reached on 14 March by the leaders of Serbia and Montenegro is a good step in that direction, because it ratifies the maintenance of their constitutional unity and their territorial integrity.
This agreement will be a good test of European aspirations for the Union of Serbia and Montenegro, and the European Union will determine its degree of commitment according to its success.
Ladies and gentlemen, the European Council has expressed its readiness to continue supporting the process of stabilising, reconciling, and rebuilding the former Yugoslav Republic of Macedonia.
Based on the philosophy that has led the European Union to decide to inherit the policing mission in Bosnia Herzegovina starting on the first of January next year, the European Council has expressed the Union's readiness to accept responsibility for an operation that would take over from the one currently being carried out by the Atlantic Alliance, on the understanding that the permanent cooperation agreements between the European Union and the Atlantic Alliance have come into force.
To that end, the European Council has requested Spain, as holder of the Presidency of the European Union, to pursue, together with the High Representative, the appropriate high-level contacts in order to obtain a positive result that would permit this situation to be resolved.
Ladies and gentlemen, Sub-Saharan Africa was also included in the discussions of the European Council, which expressed, on one hand, its satisfaction the ceasefire announced in Angola, after more than twenty-five years of conflict that have had disastrous consequences for the population, and, on the other hand, condemned the lack of political guarantees provided in the recent elections in Zimbabwe.
The European Union also expressed its concern at the changes in the situation in the Republic of Congo, and at the news of a possible stoning of a woman in Nigeria.
The European Council called on the government authorities in that country to fully respect human rights, specifically those of women.
In Monterrey, I will have the opportunity of personally asking the President of Nigeria to listen to the demands from all quarters to prevent this act of stoning to death a human being, a woman, from taking place in that country.
(Applause)
I also want to stress the enormous satisfaction with which the European Council received the decision of the United Kingdom and Spain to relaunch the Brussels Process regarding Gibraltar, established in November 1984, and supported the commitment of both governments to overcome their differences where Gibraltar is concerned, and to achieve a generally accepted agreement before the summer.
Ladies and gentlemen, Mr President, there has been a lot of talk lately about the need to bring the process of European integration closer to the citizens. In recent times, the European Union may have given the impression that it was taking care of matters that were apparently too distant from the daily life of its citizens.
I believe that the Barcelona Council has proven that precisely the opposite is true. We have dealt with and have taken decisions that will affect the specific reality and the daily life of the Union's citizens.
The result has been a very complete and significant agenda for the coming years.
This year, the GALILEO Programme will be launched, the review of the Trans-European Energy and Transport Networks will be approved, the proposals regarding port services, public service contracts, and rules for allocating flight slots will be approved, and seven directives and a financial services regulation, plus an important regulation regarding trans-border electricity flows, will also be approved.
Seville will have to pay attention, among other matters, to the approval of the Sixth R&D Framework Programme, the EU's common strategy for Johannesburg, the new e-Europe 2005 programme, and the reform of the Council in addition to the discussions regarding enlargement.
In 2003, we will achieve the complete application of the telecommunications package, the launch of the European job search website, and the launch of the European Health Card, as well as the integration of the European Stock Markets.
In 2004, the gas and electricity markets will be opened for all European businesses, the Member States will have a surplus budgetary balance, the directive on taxation of energy products will come into force, and the Single European Sky will be implemented.
In 2005, we shall achieve fully integrated financial markets, 10% of electrical interconnection capacity, and fully developed broadband networks.
And in 2010 we shall be close to 3% of GDP devoted to research, development and innovation, we will have applied the working programme to educational systems, the reconciliation of the labour market and family life, and we will have achieved a gradual increase in the effective European retirement age.
I sincerely believe that the goal of launching the calendar of reforms that we agreed in Lisbon has been substantially and reasonably achieved.
I also believe that today we have 'more Europe', and above all, a 'better Europe' than we had before we held the Barcelona European Council. And finally, I believe that we have contributed with our agreements to boosting and to speeding up economic recovery.
Those were precisely the major goals that the Spanish Presidency had for the Barcelona Council. The Member States, showing the required ambition and flexibility, have made a decisive contribution to reaching these balanced and positive agreements.
The European Commission has submitted documents that have constituted an excellent working basis for the European Council, and has very actively backed European commitments and progress.
Naturally, the European Parliament, with its extraordinarily important proposals and activities, has played a dynamic role as a full participant in all the fields of the Lisbon Strategy.
I would like, therefore, to end my speech as I began it: with my sincere thanks for your contribution towards achieving results, which I sincerely believe have been worth the effort.
Thank you very much, Mr President.
(Applause)
Mr President, President-in-Office of the Council, ladies and gentlemen, we are here today to discuss the outcome of the recent European Council in Barcelona. For my part, I would like to start by paying tribute to a man whom many of you in this Chamber knew: his name was Marco Biagi - he was a friend of mine - and he was murdered last night in Bologna. He was 52 years old and married with two children. A professor at Modena University, he was an expert in employment law and adviser to the Labour Minister in the present Italian government, as he had been adviser to other Labour Ministers in previous governments, including the government I headed. He had worked all his life to encourage the dialogue between the social partners in his and my country, Italy, and in Europe. Appointed by the European Commission, he was a member of the High Level Group on the future of industrial relations which prepared the report on social dialogue, the very report we debated together a few days ago at Barcelona. To pay tribute to Marco Biagi, Mr President, Mr President-in-Office of the Council, ladies and gentlemen, we must strive to preserve the unity between our societies and combat terrorism together; we must strive to defeat terrorism, the unrelenting enemy of democracy.
As we know, social development and justice and mutual solidarity must go hand in hand in our society. These are the values on which we want to build Europe: a free, democratic Europe, a Europe whose principles exclude the use of violence as part of the necessary exchange of ideas. These are the values we must never, ever forget, especially at times like these.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I am here today, then, to report to you the outcome of the European Council held at the end of last week in Barcelona.
As Prime Minister Aznar said, the Barcelona European Council was a success. A success for Europe in that it was a major step towards the practical implementation of the Lisbon strategy. A success too for our method and for the institutions: the Commission, the Council and Parliament. It was a success for the Commission, whose Spring Report guided the debates within the European Council and the proposals reflected in the conclusions. It was a success for the Council Presidency, which provided judicious guidance and organisation, and I wish to express my heartfelt thanks to Mr Aznar and his team for their work. It was a success for Parliament too, which debated and endorsed practically all the proposals put forward for Barcelona during the weeks leading up to the Council. This means, as you rightly pointed out, President Cox, that we have moved from a 'culture of conflict to a culture of change'. The spirit of partnership between the institutions and our commitment to a more effective reform process has thus been indissolubly cemented. President Cox, I therefore wish to express my sincerest thanks to you too. I particularly appreciated your statement at the opening of the Council. It was the best possible start to two days of constructive work. You stressed that Parliament was determined to play a key role in the reforms and the progress of European integration. I am totally behind you on this.
In particular, Parliament has got through a huge amount of work recently under the codecision procedure. We are all proud of this achievement and I am particularly grateful to you. These developments give me much satisfaction, especially as they shorten the 'delivery gap' between the announcement of a policy and its actual implementation. Last November and then again in the Spring Report, I highlighted the dangers of allowing long periods of time to elapse between policy statements and practical implementation. Indeed, my overriding fear is that we will keep creating fresh expectations among the citizens and then disappointing them. If we really want to bring Europe closer to the people, we must decide and act smartly. Today, I am glad that we set a clear timetable for the coming years at Barcelona with clear deadlines. This timetable has already been outlined by Prime Minister Aznar.
Let me now focus very briefly on a few highlights, Mr President. At Barcelona, we set a date for the opening up of the electricity and gas markets. This project had been at a standstill for months. It prevented European firms from benefiting from reduced costs and the resulting gains in productivity. By the end of 2004, non-household consumers will have the freedom to choose their suppliers. I would also point out, however, that the opening up of the markets will be regulated to ensure that public service obligations are fulfilled. Indeed, this Commission has already shown on past occasions that it is particularly sensitive to the need, or rather the obligation, to reconcile the demands of competition and productivity with the responsibilities attached to the provision to services of general interest.
Moreover, Barcelona has put the Galileo project back on track and given it new impetus. This unexpected result represents a major step forward and its political and economic implications are great.
I would also draw your attention to the great milestone achieved in the opening up of the financial markets. The Council reaffirmed its commitment to implementing the Financial Services Action Plan and achieving fully integrated markets. This means that the securities and risk capital markets will be integrated by 2003 and the financial services markets by 2005. The decision may have received less press coverage than the decision on the electricity market but its importance must certainly not be underestimated: in terms of economic impact it is even more important, for a Europe-wide integrated capital market coupled with the single currency will bring great benefits for consumers and investors.
In the run-up to the Barcelona Council, progress was also made on consolidating the interconnection of Europe's telecommunications and electricity networks. This matter may seem rather technical, but it will step up market integration and improve productivity for European industry.
Lastly, agreement was reached on a new e-Europe 2005 action plan consolidating our strategy for the dissemination of new technologies in areas such as commerce, health care and public administration. Furthermore, the Council also came to an agreement which will improve its coordination of economic policies, particularly in the euro zone.
The Barcelona results are therefore a major achievement and must not be played down. Indeed, we cannot continue always to bank on success and just focus on areas where we are lagging behind or failing to deliver the goods.
The Spring Councils have already become important political occasions for reviewing and giving new impetus to the process we are pursuing. The coordination of economic policies is a crucial part of this process. As I have said on a number of occasions, the time has come to capitalise on the tremendous success of the launch of the euro. Now that the euro is in circulation, action is needed at policy level. We must turn our attention to the matter of defining and implementing an economic policy for the euro zone involving greater coordination of Member States' economic policies. In particular, we need to work on the basis of a set of agreed principles and rules for Member States' budgetary policies. I welcome the European Council's expression of its support for this idea, which will make structural budgetary policies more consistent and less unpredictable. This shows that the Spring Councils have taken on the responsibility of providing political guidance for this process of shaping the governance of Europe's economy. They are also ready to play their part in carrying out an annual review of this overall economic strategy. The economic base underpinning the euro is thus strengthened and a virtuous circle created between monetary policy and the actual economy.
Mr President, at Barcelona, we gave strong impetus to the economic reforms that were lagging behind schedule, but we did not give those objectives precedence over the social issues. Issues such as job creation and creating the conditions to enable people to stay competitive on the labour market were high on our agenda, together with environmental issues. Moreover, as the Commission's Spring Report said, the fact that we have decided to concentrate on some priorities certainly does not mean that we have forgotten the others. We need to keep up the pace of reforms in all areas for, as we are well aware, this integrated approach is vital if we are to achieve our ultimate goal. Our efforts must be two-fold: we must act swiftly to follow up the Barcelona results and continue to strive towards achieving the other objectives of our strategy. This is not a zero-sum game: it is a positive-sum game. In our policy decisions, giving priority to one area does not mean neglecting another. We will thus continue to bind the social and environmental strands into our overall policy decisions. Clearly, other actions must follow: we must never forget that our strategy spans a ten-year period. Our achievements will be assessed when the decade is up. Let us not lose sight of that fact.
(Applause)
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, it was with deep revulsion and regret that we learnt of the murder of Marco Biagi, and our sympathy goes to his family. My group has a message for all terrorists, in Europe and throughout the world - we will never give in to terrorism. Giving in to terrorism means undermining the democratic order. We will use every democratic and constitutional means at our disposal to resolutely combat terrorism in Europe and worldwide.
I would like to thank the President of Parliament, Pat Cox, very warmly for the very practical and political proposals he presented to the European Council. I believe that they provided a good basis for debate. The President-in-Office of the European Council and the President of the Commission, whom we wish a safe journey to Italy to pay his respects to his murdered friend and his family, have already indicated how indebted we are to Mr Cox for his contribution.
However, I would also like to say a special word of thanks to the President-in-Office of the European Council and to pay homage to the fact that he is speaking to us here in the European Parliament three times during the Spanish Presidency. Today is the second time. I hope that this will set a good example for future presidencies.
The Barcelona Summit was one which we too in general view positively. But a good many wishes have still of course to be fulfilled. The language used is interesting. Mr President-in-Office, the European Council is calling on us - Parliament and the Council - to open the energy market for supply companies within a specific time frame. We would have been grateful if the European Council had also called upon us to open the European energy market for consumers, because we would have been very happy to do that. The indecisiveness of the Council, which can be attributed to a single Member State - and I know that the President-in-Office of the European Council has made every effort in this respect- and this negative attitude have been obscured by this request to the Council and the European Parliament. We really wanted more than that.
We wish to warmly congratulate you on your decision. Mr President-in-Office, I am also aware of the personal commitment that you made to ensuring that the Galileo Programme now has a future, which is of strategic importance for Europe. I am pleased that it has been possible to overcome both the political and financial obstacles. We are also delighted to see you declaring your belief in stability and calling for a near-balanced budget for all the Member States of the European Union by 2004. But we would have been a great deal happier if the Barcelona European Council could have said that it welcomed the Commission's approach in wishing to send two Member States of the European Union a warning letter, which, as we all know, was ultimately blocked by the finance ministers because of the specific attitude of one Member State. We hope that this positive statement about a near-balanced budget will also be implemented in practice in future, with the Commission receiving support for its efforts to achieve stability in its relations with the Member States of the European Union. It would also lend credibility to the European Council if the finance ministers were also to take appropriate and concrete measures.
Mr President-in-Office, we sincerely welcome the fact that the Heads of State and Government have adopted such a strong line on the Middle East. We are very much in favour of the Palestinians being given a state in a dignified manner, and we are also very much in favour of Israel being able to live within secure borders. But that involves combating terrorism on both sides. We do not think it is right, and I am glad that you referred to this, for the President of the Palestinian Authority, Yasser Arafat, to be placed under house arrest, and for it still to be doubtful whether he will be able to take part in the Arab summit in Beirut. We need to ensure that he can participate in that summit. We have of course decided to invite Yasser Arafat and Shimon Peres to the European Parliament. We want to be free to invite these figures, and also need to be sure that they can return home again afterwards.
(Applause from the right)
I would like to address two other aspects that follow on from Barcelona. The first of these is the reform of the Council. Mr President-in-Office, back in January you said that you were in favour of an interinstitutional working group bringing together the Council, the Commission and Parliament, and we have heard from your side that this is now actually to take place. However, we have received information that this is to be blocked at a certain level, and I do not mean a political level. We wish to encourage you to go ahead with this interinstitutional working group at political level, amongst other things by ensuring that the President of the Parliament is represented by a Member of this House, so that we can achieve positive results in Seville. If we can achieve good results in Seville, that will be to the credit of the Spanish Presidency and also to your personal credit. We all stand to benefit from that.
A conference on the Mediterranean dialogue is to be held in Valencia on 21 and 22 April, to be chaired by your Minister of Foreign Affairs, but I am sure you will also be present. I have just returned from Algeria and my impression is that however much we are looking towards the candidate countries from the East, we also need to look to the South, as developments in some countries in the southern Mediterranean area are so dramatic that that will also have to be a focus for our policy. We cannot be satisfied with theoretical policy decisions; we also need wide-ranging cooperation as regards our economies, the financial sector and also between the peoples involved. I would urge you to pay careful attention to the Barcelona Process in the context of the Mediterranean dialogue. My group will certainly support you in this, and we wish you every success for the second half of your presidency. If you listen a little to us and to the Commission, then I am sure that it will be a very successful presidency. I wish the Spanish Presidency every success.
(Applause from the right)
Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, ladies and gentlemen, I would first of all like on behalf of the Socialist Group to express our solidarity and condolences, in association with the European Parliament's statement, in relation to the murder of Professor Biagi, and point out that terrorism will not beat us. Furthermore, we condemn the cowardice and impunity which are unfortunately still prevailing in opposition to the idea of freedom and the European cause.
With regard to the Barcelona Summit, Mr President-in-Office of the Council, I am going to begin where you left off. You spoke of public opinion. I believe that the Barcelona Summit, as well as turning Barcelona into an open and cosmopolitan capital for Europe, has demonstrated something which refutes a criticism which we usually make: it is always said that the citizens are not interested in what we do. They have shown that this is not true with the euro and they have demonstrated it in Barcelona. Hundreds of thousands of people demonstrated peacefully in Barcelona, and that shows that what we do in the European Union is of interest to them, and it also shows something else: that we do not need to suspend the Schengen Agreement, because the people know how to behave correctly and lawfully.
As for the content of the Summit, I believe that the Barcelona Council has managed to put the Lisbon process back on track and, since you, Mr President-in-Office of the Council, are currently the driver of the Council train, I must point out that my group was enormously concerned about the clear risk of the whole train derailing as a result of the statement you yourself made saying that you were in confrontation with the Socialist majority in the Council in terms of the Barcelona Summit. I believe that to organise the process in a balanced fashion helps all of us within a process which must maintain the balance between growth and social protection in order to guarantee full employment and sustainable development.
For us, combining policies is very important. We believe that liberalisation, which means regulated deregulation, makes sense if it offers better services at a better price. But it requires - and this is in the Council's conclusions - better regulation and monitoring. It requires that public monopolies are not replaced with private monopolies and above all it requires -and I address this to the Commission - the realisation of the proposed framework directive safeguarding services of general interest.
(Applause)
We believe that this is absolutely fundamental.
With regard to the Stability and Growth Pact, we are in favour of growth. Why do you not review that pact? I have never understood - and I believe that the people do not understand either - why, if a country has a deficit approaching 3%, it has to be fined. All that would do is make things difficult for the country. Therefore, a pact that was established according to the ideas of German conservatives requires a degree of revision in order for it to make more sense.
(Applause)
Having said this, Mr President, in relation to the labour market, I believe that reforms also have to be made, but I would draw your attention to the situation of the Directive on the regulation of working time, I would also draw your attention to something positive, which is the network of childcare centres, and I believe we should consider the issue of the retirement age given that Europe's population is ageing.
Mr President, I will conclude by saying two things: the first is that we fully support the Declaration on the Middle East, and the second is that my Group does not understand why Ecofin can do more than the European Council in terms of creating a Euro-Mediterranean Bank. I believe that Ecofin must be subordinate to the European Council and not vice versa ?
(Applause)
? And next I would ask the President to deliver the message that we are beginning to recover our aid - and we take it seriously - in view of Monterrey.
A final point, Mr President. You have offered the Council an olive branch in the form of practical and pragmatic dialogue. We are going to make this a reality. In January, President Aznar committed himself in this House to an interinstitutional agreement on better European regulation and legislation. This point does not seem to be reflected in the conclusions of the Barcelona Summit. There is a reference to the phantasmagorical Mandelkern report in paragraph 19 and we are asked, in paragraph 35, to approve eight directives in one fell swoop on the liberalisation of financial services. Why do we not actually sit down and reach an interinstitutional agreement to improve European legislation? We are prepared to do so. The ball is in the Council's court.
Mr President, I would like to associate myself with the sentiments of the previous speakers on the subject of Mr Marco Biagi.
President, I congratulate you on the success of your first summit as President of this House. You set out to establish this Parliament as a credible and reliable partner in the interinstitutional dialogue and to demonstrate that Parliament, for its part, has closed what Mr Prodi described as the "delivery gap". You succeeded admirably on both counts.
President-in-Office, Liberal Democrats welcome a number of solid achievements at Barcelona. The increase in overseas development aid to an EU average of 0.39% of gross national income is a positive step. If the Union can go on to meet the UN target of 0.7% of gross national income, we will no longer deprive the poor of EUR 100 billion per annum in development assistance. We also applaud the Summit's emphasis on making work pay and on reducing the tax burden on the low-paid, and the agreement on the energy tax directive. We need more economic growth but it must not be at the expense of our natural environment which we hold in trust for future generations.
On the Middle East, we welcome the declaration made by the European Council. We urge the Israelis and the Palestinians to start fresh talks based on United Nations Security Council Regulation 1397, to accept international observers, to respect the Geneva Convention and to renounce terrorism and indiscriminate violence.
I would also like to congratulate the High Representative, Mr Solana, on the deal he brokered between Serbia and Montenegro: truly a first for European Union diplomacy.
British Prime Minister Tony Blair described the Barcelona Summit as a "make-or-break" occasion. He may now regret that hyperbole, because although Barcelona undoubtedly represents a step forward on the road to economic reform, it is clear that this road will be long and winding. We must ensure that the delivery gap identified by Mr Prodi does not turn into a credibility gap due to the Council's failure to meet the multitude of targets that it sets at every Summit. One such example of a credibility gap is the partial agreement on energy liberalisation. What credibility will it have in the eyes of the our citizens if we deny them the benefits of more choice and lower energy prices? We urge the Council to support Parliament's call for a second stage of energy liberalisation to include domestic customers by 2005.
The EU's credibility is also at stake in financial services. The pension funds directive has remained blocked in Council since it was adopted by Parliament at our first reading in July of last year. This is a prime example of a delivery gap which Parliament has closed but which requires more than warm words from the Council. The Council has other ambitious aspirations too, such as reaching agreement on the European Patent by May, and the Public Procurement Framework. If the credibility of these spring economic summits is not to be undermined, then Prime Ministers must apply themselves to banging heads together to make sure their national ministers make progress on these issues.
If we are to close the gap, President-in-Office, between the European Union and its citizens, this will not be achieved by suspending people's rights to free movement, especially if those people wish to exercise their democratic rights to express their views in protest.
Moreover, bringing the EU closer to its citizens requires progress on transparency. Paragraph 51 of the conclusions calls for ensuring greater transparency of the legislative process. However, it foresees no specific measures before June and moreover, the Secretary-General's report to Council limits the documents to be covered by transparency to those laws adopted by co-decision. This contravenes the regulation we adopted on access to documents last year which sees a much wider definition of legislative documents. You are already four months late in implementing this. We call on you to do so.
Finally, in paragraph 20, the Council conclusions envisage the creation of a group of wise men. I wonder whether, at a time when you recognise the importance of women's participation in the labour force and when you express concern for the welfare of women in Nigeria, you might not, at least in this third millennium, talk about of a group of wise persons.
Mr President, before I start, I and my group would like to join our fellow Members in paying tribute to Marco Biagi; after Ezio Tarantelli and Massimo D'Antona, he is the third senior law expert to have been killed in recent years. These men were searching for ways to strengthen and reinvigorate social dialogue and cohesion: it is efforts such as these that are now threatening terrorism and I feel that it is imperative that we do not lose sight of that in our debate on Barcelona today.
The Barcelona European Council has confirmed something which my group believes has been a problem for some time: the inability of this kind of meeting to address major issues and produce coherent general guidelines. I refer, for instance, to the extraordinary omission to talk about Iraq and the negligible attention afforded to the strategy for sustainable development. On the other hand, there is a growing desire to address issues which are not the direct responsibility of the European Council such as how many computers schools in the European Union should have for their pupils to use in the coming years. This is a serious situation, not least in that it makes things even more confusing for the citizens: the citizens cannot distinguish between the parts of the conclusions that will be transformed into decisions at national level, the parts intended to be a practical guideline for the Union institutions, particularly for the Council of Ministers, and the parts which, on the other hand, are merely rhetoric and will be duly overlooked at the Summit or during the next Presidency.
I have to say that we too were misled when we rejoiced at Gothenburg that the penny had at last dropped that there can be no sustainable approach to development and prosperity which is not integrated, which does not take the social and environmental factors into account along with economic factors. Apart from the small section on sustainable development, there is only one mention of the environment in the conclusions. It is my conviction that, despite the constructive atmosphere and spirit of Barcelona, there was no overall vision of the direction the economic reforms should take if we are to achieve the Lisbon and Gothenburg objectives. In my opinion, the 500 000 protesters were perfectly aware of this.
I would now like to focus briefly on the issue of liberalisation, for I wish we could, for once, free ourselves from a standard ideology and realise that, at this point in time, the problems have yet to be resolved. The abuse of a dominant position and the distortion of the market in favour of nuclear energy are currently our main problems. Indeed, we are quite aware that public companies such as EDF, EON and RVE are distorting the market by using the funds set aside for nuclear waste management and the dismantling of nuclear power stations to acquire other European companies. Moreover, the increase of interconnections between Spain and France to 10% will do nothing at all to change the dominant positions of Endesa and Iberdrola, and so hardly anything will change for consumers.
I would like to end by putting two specific questions to Prime Minister Aznar, if he is listening, on the issue of the Middle East. I would like to know why the motion for a resolution on the Middle East contained a reference to the protocol to the Fourth Geneva Convention on the protection of civilians in wartime and why this reference was not present in the final version of these conclusions. I would like to know the reason for this and I am sure that the matter is of interest to Parliament as a whole.
Mr President, on behalf of my group, I wish to fully support your initial comments and to express my own absolute condemnation of the appalling act of terrorism which has cast a shadow over Italy.
Mr President, Mr President-in-Office, Madam Vice-President of the Commission, in some ways, the conclusions of the Barcelona European Council tell us more about the state of the European Union than any speech on the subject. Let me quote three examples to illustrate my point.
As a rule, the annual spring summit of the Heads of State and Government of the Community of Fifteen stresses the social dimension of European integration. So what did the Barcelona Summit achieve in this respect? Mr President-in-Office, you mentioned the decision to put back the effective retirement age by five years. Another example is the solemn undertaking to respect the Stability and Growth Pact by limiting public and social expenditure and through wage moderation. Then there is the issue of introducing flexible working - what others might call precarious working conditions. Do you think our fellow citizens can accept this approach? Mr President-in-Office, what is your assessment of the progress achieved since the Lisbon Summit two years ago towards the target of full employment announced at that time for 2010? Are unemployment and poverty on the way to being overcome? Why did you not refer to the figures that the Commission itself has published on this subject, for example, the 60 million people living on the poverty line in the Member States after social transfers? What conclusions would you draw from this? What progress have we made so far with the implementation of the social agenda agreed in Nice? I would like to hear some replies that go beyond the extremely broad-brush comments contained in the conclusions of the summit.
My second comment relates to the issue of services of general interest. We particularly note the call on the Commission to draw up a proposal for a framework directive on this subject. We will very closely follow the content and effective scope of this document. In that context, Mr President, on 13 November last year the European Parliament called for a rapid and precise comparative assessment of the real impact of the policy of liberalisation of services of general interest before embarking on further stages of liberalisation. What has become of that study? It has not been prepared and yet you have still driven forward the process of liberalisation. Are we to conclude from this that you have no respect for the specific requests of Members of Parliament and of Europe's citizens?
Turning to the electricity sector, do you not have any lessons to learn from the fiasco in California or from the collapse of Enron? What is more, there are five countries operating in your own country, Spain, and all of them are private. The company that is most important in the Barcelona area, in particular, is incapable of guaranteeing supplies for its customers, and Catalonia was plunged into darkness last December. The chairman of another Spanish company has warned that worse is still to come. And just to put the tin lid on it, your government is about to pay these companies EUR 7.8 billion raised from Spanish taxpayers to help them prepare for even greater deregulation. Is that true or false, Mr President-in-Office? Is this the model whose widespread implementation is supposed to make the European Union the most competitive and dynamic economy in the world, to quote the rather high-flown and somewhat presumptuous phrases at present in vogue in our institutions?
Finally, before, during and after the Barcelona Summit there was what "El País" in its headlines rightly called a major demonstration in favour of a different kind of globalisation. And this was - this is my own point here - despite the unacceptable limitations that you imposed on the freedom of movement of hundreds of European citizens. In what way, Mr President, did you take into account this unprecedented call from our respective societies to leading European decision makers? It certainly seems that the motto of the European Union in Barcelona was based on the three words you yourself used to define your philosophy at a recent conference at the Estorial, if I may quote you: "liberalisation, privatisation and competition". This may make entrepreneurs' and shareholders' mouths water, but it certainly will not appeal to most of our fellow citizens. That is because a good many of us have different ambitions for Europe, which involve offering the world an alternative to the liberalising, predatory and ruthless approach which underpins globalisation at present. We in my group and others fully support the demonstrations by the public, activists and trade unions which represent the new order the day. See you in Seville!
Mr President, after the Barcelona Summit, two events have taken place whose severity has shaken not just Italy but the rest of Europe too. The murder of Professor Marco Biagi focuses the debate on terrorism once again. The fatal, tragic attack took place on the day that one of his articles was published in the leading financial daily, Il Sole 24 Ore, in which Biagi presented a clear analysis of the need for Italy and for Europe as a whole to achieve rapid reforms making it possible, at last, to boost employment and liberalise the labour market, in order to combat the scourge which has been tormenting all 15 Member States for years: the millions of unemployed and the new poor.
We must tackle terrorism vigorously and clear-sightedly, both the terrorism which strikes and kills thousands of people, as in New York, and the terrorism which destroys individual lives, not just seriously jeopardising the reforms but threatening democracy itself. Along with the many initiatives envisaged by the Spanish Presidency with a view to bringing about ever-increasing integration and greater development of information systems for combating terrorism, the Barcelona measures must be speeded up without delay; moreover, we are determined that, although Professor Biagi's life has been lost, his ideals and projects for reform will live on.
The second tragedy is the landing of ships containing almost 1 000 Kurds, including 360 children who were being used by the adults as shields, and the presence of further ships waiting to discharge their passengers on Italian and European soil: further thousands of wretched people who include, moreover, common terrorists and criminals who have taken advantage of this historic exodus to hide among the crowd. The arrival of these ships forces us to focus once again on that major phenomenon of our time: immigration which is caused not just by poverty but by the complicity of the governments of certain countries and by the appalling living conditions imposed by certain regimes which force their people to live in inhuman conditions. It underscores the need to define new strategies and new forms of cooperation. Indeed, there can be no cooperation with those who do not control their own borders or those who violate every kind of human and civil rights.
The Commission and the Council must make the Euro-Mediterranean dialogue their absolute top priority, promoting growth, employment and socio-economic structures which are more compatible with market economies. We feel that a limited financial instrument such as a Euro-Mediterranean investment fund would be inadequate and that it is now essential to create a genuine Euro-Mediterranean development bank with its own autonomy and resources.
We would stress, moreover, the urgent need to launch the Western Balkans stabilisation project, for that region is crucial to security and peace. We call for the commitments made by the Feira European Council in 2000 to be made good, not least in view of the forthcoming accessions. We would point out that there are still bottlenecks in the transport networks in some regions such as the Alps, and these bottlenecks are impairing the free movement of goods and distorting the functioning of the internal market.
We have too long been accustomed to hearing optimistic plans and dispassionate predictions after each Summit. Now, the conditions are right for our best intentions to be realised. It would be a shame if, as is often the case, the optimism were to be reduced to an attitude of cynicism and the predictions were then not borne out by reality. We hope that the Spanish government, which has all the potential necessary to respond to these urgent needs, and this entire House will bring about the freedom and justice, democracy and progress compatible with human dignity as that is what we and what the citizens desire.
Mr President, the summit has now appointed a working party that is to produce reforms of the Council's work, which are greatly needed. At present 70% of all legislation in the EU is adopted by officials in the Council's working parties, 15% is adopted by the ambassadorial musketeers in COREPER, while 15% reaches the Council of Ministers. I do not have the percentages for what the ministers see. However, I know that legislative power belongs with the electorate and elected representatives, but that in the EU it has been seized by officials and their changing ministers. We could replace our own ministers, but we can never vote for new legislation via elections. If a law appears not to be a good law, it can only be amended if we get the Commission to table a proposal and have it adopted on the strength, as a rule, of 62 out of 87 votes, cast behind the closed doors of the Council.
The European Parliament is able, with an absolute majority, to submit amendments and reject a law during the conciliation procedure, but the European Parliament has not been given the legislative power of which the electorate and our elected representatives in the Member States have been deprived. We still have a growing democratic deficit. I should like to propose that every EU law be dealt with in parallel by the national parliaments. It is there that people can follow what is going on. It is there that democracy begins.
The next reform is, then, to open up the Council's deliberations to the public. Laws should be debated in public, just as they are in the national parliaments and in the European Parliament. The voting should also be publicly accessible. Elected representatives should have access to all the documents of the Council's working parties. Why not, moreover, also look at the Ombudsman's proposals for administrative reform?
During the debates on the regulation on public access to administrative documents, Germany, France and Spain were the three biggest opponents of greater openness. Now, Mr Aznar López has an opportunity to give Spain a different image. It could be the June summit in Seville that goes down in history as the place where the EU was genuinely opened up to its citizens. I hope, too, that it will be the place where we put an end to the big countries' attempts to conquer the presidency of the EU. There should be no group presidencies in which each of the five large countries gets four or five small states to join them in a group presidency. There would then be the risk of the large country's taking the lion's share of the power. Small countries must also be able to represent the common foreign and security policy to the outside world. We must be seen as a form of cooperation between independent countries - not as a new state. If the large countries want to act jointly, they must merge to form a common state. They must not be allowed to use our common institutions to marginalise the smaller Member States.
Mr President, in his last editorial published yesterday in the Sole 24 Ore, Professor Marco Biagi listed the results of the Barcelona Summit and called for the Member States, particularly Italy, to pay more heed to the Council's demands for labour market reforms. He paid for his ideas on labour market flexibility and welfare reform, for his efforts to help governments make his ideas reality, with his life. Our unfailing response to violence must be to turn devotedly to democracy, to its familiar rules, to its dialectic and its capacity to enable dialogue and disputes - even where there is bitter feeling - to be conducted in a non-violent manner. However, we cannot fail to condemn the way, in recent days, people in positions of great responsibility in Italy with wide media coverage have adopted a cynical, populist approach to the reforms called for by the European institutions and strongly advocated by Marco Biagi, labelling them barbarous, cruel and a violation of fundamental rights.
President-in-Office of the Council, we are in danger of making Lisbon an all-purpose slogan; indeed, it might be better if we were to stop invoking the decision made by European leaders two years ago to make the European economy the best and most innovative economy in the world within the space of ten years, almost as if the previous leaders might have planned to do the opposite. In my opinion, we should only discuss reforms and goals which have or have not been achieved. I do not want to undermine the decisions of the Barcelona Summit, but I feel that we are once again in danger of setting new priorities and new goals without having made tangible, incisive progress on what we had planned to do. I am referring, of course, by way of example, to the liberalisation of the electricity markets. We do welcome the fact that some steps forward have been taken, but our predominant feeling is one of dissatisfaction at what has not been done, at the failure to achieve full liberalisation for household users too.
I therefore feel that our conclusion must be that the best possible result was achieved at Barcelona, but that this result is not good enough if our goal is to see Europe compete on the international markets, most importantly the United States market. We must do more, we must step on the reform peddle.
As regards the coordination of economic policies, as mentioned by President Prodi, I want to remind myself, the House and the President-in-Office of the Council that Europe does not need coordinated economic policies so much as sound economic policies, and history has shown that the two do not always go together.
Thank you very much, Mr President, ladies and gentlemen.
I would like to thank the various spokespersons for their comments and contributions to the debate on the conclusions of the Barcelona European Council.
I think it is important to refer first of all to an issue that you have all mentioned; the fight against terrorism, which, as you know, is the fundamental priority at the moment, as the Spanish Presidency has pointed out; let us make it our priority of priorities.
I have had the opportunity to say on certain occasions, in relation to the decisions taken in view of 11 September, that the European Union has been able to respond to the circumstances when required to do so in terms of the progress made in the fight against terrorism.
I believe that extraordinary progress has been made on this point, which would have been unimaginable a few months ago, and I would like to point out that, clearly, and unfortunately, it is not the Spanish Presidency which has to be encouraged to adopt measures to combat terrorism; it must instead be a sustained and active effort on all parts, with full consideration given to anyone suffering as a result of terrorism, whoever they may be, which is never justified in any way. We must understand that all terrorism is the same, that it must be fought in all its forms and that its only fate must be destruction and ultimate eradication. We have sufficient instruments for doing this, which can be updated if necessary.
In relation to the Barcelona European Council, I would like to refer to the issue of the Summit and its location. The Barcelona European Council, as an international meeting, had certain precedents which had to be taken into account: the meeting in Seattle, the European Council in Nice, the one in Gothenburg and the meeting in Genoa.
I would like to point out that, in June 2001, the World Bank decided, of its own accord, to suspend the meeting it was going to hold in Barcelona. Therefore, as well as applauding the civil attitude of the city of Barcelona and its people in the clearest way possible, and whilst applauding the peaceful spirit of the great majority of demonstrators in Barcelona, I wish to say that there are obviously other groups that are not so peaceful and, it must be said, are not interested in being peaceful and are not even interested in demonstrating, but rather they believe they can carry out violence with impunity.
If Barcelona has been a much calmer city, although 17 members of the Spanish security forces have been injured, if it has been much calmer than on other occasions, it has been because all the relevant measures have been taken, including preventing the people who were intent on violence, with all its consequences for Barcelona, from reaching the city, and that is a service to citizens everywhere and also, in this case, to the Spanish citizens, the European citizens and democratic legitimacy.
Furthermore, I hope, and feel that, there are undoubtedly different ways in a democracy to express needs, demands, aspirations and objectives. There is one I especially believe in, and that is the one which derives and bestows the democratic legitimacy of its representatives by means of the ballot box. I would like to say sincerely, and with total respect for demonstrations of all types, that majorities and minorities in a democracy are decided on in elections, by the citizens who vote, and the hundreds of thousands of citizens who took to the streets in Barcelona are as worthy of respect as the millions and millions of European citizens represented by their legitimate representatives in the European Council, who have not taken to the streets anywhere and who have attentively followed the debates in Barcelona and peacefully wish Europe to prosper and continue to make progress with the process of reform which has been evident in Barcelona.
(Applause)
Therefore, the citizens will determine through the ballot box whether or not there will be new majorities, which is something I would hope everybody knows and accepts.
I believe that one of the fundamental characteristics of Barcelona, ladies and gentlemen, is that we have moved closer to the spirit of the citizens and when we talk about political elements, about the decisions of the Barcelona Council, we must take account of the fact that all of them affect the citizen directly. When we talk about transport, energy or employment, or when we talk about savings and investments or research, or when we talk about education, we are always talking about the citizens.
On the subject of full employment, can there be any greater social ambition than full employment? I can say quite frankly that I would prefer to have the satisfaction of full employment and twenty million jobs in Europe than full subsidisation. I will do whatever I can to take account of achieving full employment in the creation of policies in all the European countries and in the European Union. What can we do to create full employment? There are issues which are clearly fundamental: one is maintaining the correct approach decided on at the Lisbon European Council, which is the strategy of reforms, of openness, of liberalisation, and we are clearly adding the objective of sustainable development.
But there are issues which we must not forget, especially at times of recovery; stability and stability policies do not need to be modified, in my opinion. They need to be ratified because they are the essential basis for having healthy economies and allowing stronger and faster economic recovery in our countries.
Reasonable budgetary stability requires low interest rates everywhere, reasonably low inflation rates and greater possibilities for growth and consequently employment. But if we send the message that reaching a 3% deficit is no problem, by the same token it could be assumed that reaching 5% is no problem. I believe that it is a problem and if growth opportunities are missed, we will miss employment opportunities and opportunities for greater prosperity for companies and for families.
The same is true in the case of liberalisation policies, which I believe means offering opportunities, as far as possible, both to companies and to domestic consumers. To replace a public monopoly with a private one is not liberalisation. It is the opposite of liberalisation. The main problem is not whether a company is public or private, but whether it is a monopoly, and liberalisation is just the policy to put an end to monopolies, whether the result is private, public or a combination of the two side by side.
And what we have to do in Europe is firstly to prevent monopolies, and therefore to liberalise, with all its consequences, and this would create better services at lower prices, and at the same time promote electrical interconnections, because there clearly may be markets with monopolistic tendencies, which hinder competition and are poorly connected electrically.
Spain, which some of you have given as an example, has 3% electrical interconnection. What has been agreed? To achieve 10%. What does that mean? It means an extraordinary change from the point of view of energy. That, together with liberalisation and competition, is an objective benefit which I hope will reach all the citizens of Europe as soon as possible. It will reach 70% of the market in 2004 and I hope it will reach 100% in accordance with the decision we take before the European Council in the spring, which is exactly what we agreed in Barcelona.
Finally, I would like to say that from the point of view of the significance of the process of balance, the commitment to balance between the three pillars of the Lisbon strategy, economic growth and reforms, employment and sustainable development, I believe we can be reasonably satisfied.
Some issues have been raised in relation to Galileo and the Middle East. I fully support the statement on the Middle East. Draft declarations are being presented for debate by the Heads of State and Government, and those drafts are subject to corrections on one, two or seven points, about which I clearly cannot go into more detail. I believe that a good statement has been made on the Middle East. It is a statement which has had, and is having, an effect in relation to the current situation of the region and we hope to be able to continue working in the immediate future to improve the situation.
Ladies and gentlemen, from an institutional point of view, I would simply reiterate the position I explained in this House in January. I would like to point out that there is already a meeting scheduled for 5 April to deal with the European Parliament's access to confidential documents, on a temporary basis, and the objectives of interinstitutional cooperation for better regulation which will be attended by Spanish Secretaries of State, the Secretary-General of Parliament, the Secretary-General of the Commission and the Secretaries-General of the political groups in the European Parliament. It is scheduled for 5 April and therefore, in accordance with what was established with the President of the European Parliament and the President of the Commission, I believe that we can also make progress with the improvement of the institutional relationship that will clearly come to fruition when this work has been concluded.
I would like once again to thank the Commission for the work and initiative it has carried out, and the European Parliament for its encouragement and understanding. Thank you very much, Mr President.
Thank you, Mr Aznar, for being here today to report on Barcelona. I know that you must leave to travel to Monterrey. Let me, on behalf of the European Parliament, wish the presidency success on the International Conference on Financing for Development and bon voyage.
Mr President, the Spring Councils usually provide the setting for a debate between the Heads of State and Government on establishing the broad guidelines that will map out the path we should follow, and in the Lisbon European Council the bases were effectively established to create a Union that is close to its citizens and which is underpinned by an increasingly open and dynamic economy.
This objective, which was announced at that time; to make Europe an area of full employment, and to make its economy the most competitive in the world by 2010, was endorsed in Barcelona. Furthermore, clear and practical decisions were taken last weekend which will, in practice, provide a definitive boost to the strategy of promoting greater economic integration, greater social cohesion and greater growth in the economy and in employment throughout the Union.
The existence of an increasingly interdependent global economic framework and the introduction of the euro in January were making it necessary to adopt the structural reforms that Parliament and, of course, my group have called for in several resolutions in the last two years. We therefore welcome the broad range of decisions taken by the Council, as can be seen from the diversity of issues that have already been raised at this stage of the debate by the various Parliamentary groups, whose observations have been entirely constructive.
Amongst the agreements concluded in Barcelona, I should like to mention the three following:
Firstly, the delegates were able to open the process of liberalising the energy sector by establishing the freedom for the business sector to choose their suppliers by the year 2004. It is important to emphasise, as the European Commission has done, that this measure is strengthened by the commitment to have, by 2005, a minimum level of electrical interconnections of 10% of its installed production capacity. Some might now say that we should have gone further, as my group had hoped, but the fact is that the obstacles to liberalisation have been removed, something which, in all honesty, few people expected could happen in Barcelona. This is also something that will certainly create the necessary dynamics that should - we feel quite sure of this - enable us to complete the process earlier than seems possible at the moment.
Secondly, the Council has agreed to give the final green light to work starting on the Galileo satellite navigation project, with the creation of a joint undertaking and by freeing up the corresponding budgetary resources.
Lastly, I should like to emphasise the social dimension of this Summit, before which an unprecedented meeting with union leaders and businessmen took place, which must be followed up, thereby giving a commitment to boosting social dialogue.
To sum up, in little more than two months after the introduction of the euro, we are being given a clear opportunity to boost the economic and social reform that the European internal market needs.
It must be said that Barcelona was proof of the smooth running of the Community method and of interinstitutional dialogue and the chairman of the Socialist Group should be reminded that we have not even reached the halfway point of the Spanish Presidency.
We must now prove our commitment to the process of modernisation and economic liberalisation, and in this regard the PPE-DE Group can be counted on to provide unwavering support and I welcome the fact that others have accepted the ideas that will guarantee progress for our Community, albeit at the expense of saying the opposite here of what they say in their home countries.
I shall conclude, Mr President, with a comment on what took place outside the Council: the civic pride of the people of Barcelona and the professionalism of the security forces matched the peaceful attitude of the vast majority of the thousands of demonstrators whose rights were respected and guaranteed. This does not mean, of course, that we agree with their demands, because, Mr President, the Heads of State and Government who met in the Council have complete democratic legitimacy.
Despite the pre-summit hype in the run-up to Barcelona, which suggested that the agenda would be considerably skewed in favour of neo-liberalism and structural reform, the outcome maintains the essentials of the policy mix established at Lisbon, namely mutually supported economic reform, full employment, social cohesion and, from Gothenburg, the issue of sustainable development.
The one element that we would have liked to have seen further developed in the overall mix at Barcelona is that of sustainable development. We think that it needs to be stitched into the other policy strands and cannot simply be dealt with as an add-on.
Barcelona did, of course, touch upon the issue of liberalisation concerning the opening of the electricity and gas markets. I have two points to make in that respect. The first is that, alongside the liberalisation debates, we very much welcome the key decisions reached in Barcelona to guarantee high-quality public services in the European Union as a fundamental guarantee for citizens, and in the interests of territorial and social cohesion. The second is that, for us, liberalisation in sectors such as energy is not an end itself. It must be harnessed to the achievement of improved qualitative and sustainable growth, improved social cohesion and a better, cheaper, more effective service for citizens. Prime Minister Aznar spoke about targets for 'inter-connectiveness'. From what I hear, however, liberalisation in Spain has led to a number of broken connections, with blackouts occurring in Madrid and in other areas. That is the sort of thing we need to avoid. The EPP and ourselves have tabled a compromise text which I hope will win support in this House.
There are two further points from that text which I would like to emphasise. First, there is a need to strengthen Europe-wide economic investment policy in order to encourage public and private investment as a crucial element in the stimulation of economic activity. Second, there is a need to recognise that labour market reforms have to be geared towards the creation of better-quality jobs, with a clear emphasis on the requirement for substantial investment in people and their potentials. This the point Parliament made in the Bullman report. This investment particularly needs to go towards education, training and life-long learning.
The proposal adopted by the Commission today concerning temporary agency workers is an important contribution in this respect. It will help promote a proper balance between flexibility for enterprises and a proper degree of security for workers working within and moving between those enterprises. It will also bring about improved employability. It is therefore a very welcome step. The essentials of the policy mix remain in place, and the compromise resolution which is tabled before us clearly sets out the steps we need to take in the weeks and months ahead. I hope the House will support it.
Many of the achievements of Barcelona are, of course, welcome, and I join with those who have been recognising the enormous efforts of the Spanish presidency and the European Commission in pushing forward those achievements. We should be no under illusions, however: the method by which these summits are organised is now in crisis. We are all suffering from "summititis", a condition in which wildly inflated expectations puff up before each summit. It must be said that this situation is not helped by some rather hyperbolic rhetoric from certain European Union capitals, for example describing the summit as a "make-or-break event". These expectations are then inevitably dashed when set against the realities of grubby deal-making in the European Council. This harms the credibility of all of us.
It really is time to stop the illusion that suggests that European Union competitiveness can somehow be invented at annual spring European Union summits. That is not how to create competitiveness. Creating competitiveness requires a much more prosaic approach. The Lisbon 2002 objective requires constant hard slog and a consistently-applied approach across many policy fields, not an endless diet of symbolic and tokenistic rhetoric.
My final point: competitiveness is not just about how you launch initiatives and how many targets you set. It is also about how legislation and regulation is designed and crafted to ensure that it has the impact for which it is intended. Too often, European Union legislation and regulation have effects which run directly counter to the wider aspiration of competitiveness. I was glad to hear this view echoed by Mr Barón Crespo earlier. I welcome Paragraph 19 of the Barcelona summit conclusions and look forward to the new interinstitutional approach, which we hope will install regulatory impact assessments applicable to the work of all European Union institutions. We look forward to that initiative appearing at the Seville summit.
Mr President, Mr Aznar gave us a rather flattering picture of the Barcelona Summit. I do not share his enthusiasm. Neither the form nor the content of this meeting were worthy of the capital of Catalonia. As far as the form was concerned, the city suffered several days of terrible disruption: there were traffic restrictions and a climate of insecurity because of the presence of a massive security force. Catalonia, one of the most Europhile nations in Europe, was treated with contempt. You, Mr President, were received by the Council. The same cannot be said of the President of Catalonia. That is a pity, but I believe that my compatriots will draw the obvious conclusions from that.
In order to be recognised, we have to establish a Catalan republic by democratic means and join the Union on an equal footing. Mr Aznar's capitalist ardour was slightly cooled by his colleagues who face elections soon. Nevertheless, the dismantling of public companies is continuing, which means, whether you like it or not, the winding up of public services. The average length of working life is to be extended by five years. In order to keep older people working, payments will be paid to the young unemployed. Flexibility and mobility are the bywords of European employment policy and we are relying on employers, if possible, to carry out the restructuring process in a humane fashion. The result of this policy is insecurity for everyone, stress, poorer human relations, violence, and perhaps, in the future, a Europe-wide disaster of the kind we have witnessed in Argentina.
Mr President, when I look at the stars that make up our flag, I see a different kind of Europe, a fraternal Europe based on culture, solidarity, mutual exchange and giving. That is the Europe that the hundreds of thousands of demonstrators in Barcelona want to see. It is tomorrow's Europe.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, we may well agree on the importance of the Barcelona Council, but there is obvious disagreement regarding the assessment of its outcome. The large and peaceful demonstrations calling for a more social Europe are abundant proof of that.
The Presidency of the Council talks of Barcelona as a sequel to Lisbon. It claims to be striving for competitiveness through reforms affecting social protection and liberalisation. Both approaches challenge the European social model. Further, they fail to take into account that at Lisbon, a 3% sustained growth of GDP was considered necessary to achieve full employment by 2010. Currently, however, a 1.3% growth of GDP and a 0.2% growth in employment are predicted for 2002. Unemployment is, therefore, set to increase across the Community. It is not enough for the Presidency to state simply that the economic situation is in the first stages of global recovery after the steep decline in 2001.
A more flexible labour market and moderate wage claims distribute the social product in a regressive manner. They also reduce job security and contribute to the emergence of pockets of exclusion and unemployment in society. A cut in unemployment benefit is proposed too, punishing the unemployed still further. In addition, there are plans to reduce employment costs, increase the retirement age and make early retirement less attractive. In my view, all these policies run counter to the objective of full employment to which the Union claims to aspire. Full employment calls for stable high-quality jobs, with full rights.
An over-literal interpretation of the Stability Pact does not even spare public investment when it comes to setting excessive deficits. This would be a reasonable and sensible approach. It would allow the Union to regain an adequate flow of investment despite the current economic uncertainty, the inevitable demands of enlargement and the declared aim of increasing general commitment to research and development and innovation. The European Union must agree to prioritise growth and employment, promoting the genuine integration of the economies of the Member States.
The Spanish Presidency attempted to bring about further liberalisation of the energy and transport markets. It has been obliged to moderate its aims following the Summit. Nonetheless, it does not seem appropriate for the European Union to go ahead with the liberalisation of these sectors without first considering the problems which arose during the first wave of deregulation. The Barcelona Council should have assessed the present state of public services and general interest services before adopting new measures.
The mantra that liberalisation leads to higher quality services at a lower cost is propounded as a scientific truth. There are, however, many examples where precisely the opposite has proved the case. The supply of electricity in Spain and the British railway and health systems are but two of these.
It is important for us to revive the sense of public service as we build Europe, and also to foster debate on the features and objectives of general interest services. We should be mindful that at Barcelona the need to continue working 'with a view to consolidating and specifying the principles on services of general economic interest, which underlie Article 16 of the Treaty, in a proposal for a framework directive? was recognised.
Of course, there have been a number of positive outcomes to Barcelona. I could mention the European Health Insurance Card, the go-ahead for Galileo, provided of course that it remains under civilian control, developments over Gibraltar, the declarations on the Middle East, inadequate though they are, and development aid.
Nonetheless, there have been some worrying omissions in the field of foreign affairs. The European Council made no reference to two serious situations, namely the United States' declared intention of resorting to nuclear weapons and the threat of an immediate attack on Iraq. How could the European Council have failed to charge the CFSP High Representative with making representations to the United States urging them to cease creating tension in the world and adjust their strategy in order to reduce the risk of nuclear build-up?
In conclusion, I am bound to say that for the reasons I outlined, the Barcelona Council has failed to meet the expectations of my group.
Mr President, I have taken the floor in this debate as representative of a far-off region in the middle of the Mediterranean, Sardinia, to speak about issues which concern a wider area, the whole of southern Italy, but my comments will, I think, serve the genuine interests of the Community as well as the legitimate interests of certain communities and, indeed, some of the communities which are having the greatest difficulties in the 15-Member State Europe.
I am talking about the Mediterranean question. The forthcoming enlargement - an excellent project which we all support - will actually have the effect of centring the European Community on a more northerly axis, both in its actions and on the map. We are not asking for a halt to be called to this process but we are calling for a reinvigoration of the policy for the southern Mediterranean. We are asking this on behalf of regions and communities which have always contributed greatly to the European Union, which believe in the Union, which want to continue to be part of it and which are simply asking to be given the opportunity to share in balanced development on a level with the other areas of the Union. I am making this request today, in particular, because, with a view not least to the Euro-Mediterranean Conference next month, I want to draw your attention to a project which is of particular importance to my homeland and to many southern regions, I am sure, namely a project for a gas pipeline to take methane gas from Algeria through Sardinia and Corsica to mainland Europe. This is a project that we have already outlined to Commissioner de Palacio - whom I would like to welcome to this House today - a project of which the Commission is already aware, a project that has already been endorsed by the Italian government and given initial funding. In this major Euro-Mediterranean policy, it is a project which, believe me, ladies and gentlemen - you will agree with me, Commissioner and Spanish representatives from the Council, for you are also familiar with such issues - is of appreciable importance. Europe is more than just northern Europe: it is the Europe of the people of the Mediterranean as well.
Mr President, it is remarkable that on the eve of a European Summit involving Heads of State and Government, so much should be said about what needs to be decided during the Summit. The intention this time was that the Summit must be one that breathes new life into old objectives.
One of these old objectives I should like to mention is the integration of the environment into socio-economic policy. The final declaration of the Barcelona Summit once again underlines the importance of keeping the balance between economic and social policy. This is to be welcomed, but something is missing: there is little trace of the integration of the environment in the conclusions. There are plenty of specific economic objectives, but too little attention has been devoted to the implications of economic growth on the environment.
However, it is gratifying to see that energy taxation is being worked on. The taxation of energy can contribute towards energy being used in a responsible manner and towards a reduction in the emission of greenhouse gases. The use of economic instruments as a means of achieving more efficient energy use receives my unqualified support. However, with regard to this decision to introduce energy taxation, I should like to ask Commissioner Loyola de Palacio what, in her opinion, the effect will be of energy taxation on the trade in the way of greenhouse emission rights?
On a final note, although progress was made at the Summit, it did not deal with any key political issues, although this should have been the case. Heads of State and Government are expected to map out the future of Europe. Dealing with the nuts and bolts, however important this may be, does not belong in a Summit. In short, there are too many summits and too few keynotes.
Mr President, the concluding report by the President-in-Office on the Barcelona European Council makes pretty depressing hearing. Mr Aznar's formula for the construction of a more flexible labour market expresses with enthusiasm the obituary of the European social model.
As a matter of fact, that is why the Spanish Government sent huge numbers of police into the streets of Barcelona with the excuse that Batisuna would unleash violence between them and anti-globalisation demonstrators. Fortunately, Mr Aznar has not succeeded. The basic clash we all witnessed in Barcelona was that of the presidency's stronghold ghetto and hundreds of thousands of ordinary people marching in the streets of Barcelona.
Finally, Mr President, I should like to express my sympathy to the family of Professor Marco Biagi, with whom I was personally acquainted.
Mr President, I do not believe that this debate is about sounding trumpets or sweeping things under the carpet. What is at issue is as objective and balanced an assessment as possible of the results achieved at Barcelona.
In my view, a reasonable balance between the desirable and the possible was struck at Barcelona. The European Union will now be able to make progress. The impact will be felt in both its internal affairs and in its external dimension. A number of decisions were taken regarding certain key areas. One example is infrastructure. Clearly, Europe cannot be united without further progress to improve infrastructures. One of the many reasons for this is that integration of markets is not merely a political or legal concept. It is first and foremost a physical one.
There is much talk at the moment about speeding up adjustment and about the many challenges facing a changing Europe. It is essential to have a clear idea of what can and cannot wait. Priorities have to be set. In the process, it emerges that infrastructures cannot wait. A sluggish system would make it impossible to overcome any accumulated delays.
The same is true of social dialogue. When it comes to ideas, I do not feel their hue is of much consequence. Of course, in referring to ideas I am excluding the statements made by Mr Gorostiaga, who speaks for the ETA terrorist group in this House. He ought to take it onto himself to express his condolences to the victims of those whose opinions he propounds in the Chamber.
Returning to ideas, I was saying that their political hue is irrelevant. What is important is whether or not they are sound. I am sure that nowadays nobody would maintain that the more flexible a system, the less unemployment it involves. What can I think be stated quite categorically is that no single person or group can have a monopoly on social issues. Unemployment figures constitute the true indicator of any policy's social nature, together with the quantity and quality of services provided by the state for its citizens. We therefore prefer to leave the idealistic task of building a social paradise on the rubble of economic theories to other political groups.
Only prosperous societies can cope effectively with the social needs of the population. In this connection, I believe it is important to reform so as to retain the core values of the European social model. It is essential to take into account that the competitiveness and productivity of our economies are crucial to moving this process forward. Competitiveness and protectionism simply do not go together.
Down through the ages, the economic history of nations has made it abundantly clear that barriers and protectionism always harbour inefficiency and result in poverty. The fall of the Berlin wall brought everything swept under the carpet out into the light of day. I do therefore welcome the Barcelona conclusions. They set us on the road to regaining the competitiveness of the European economy, a process that starts in primary school. They should also get Europe back on track as regards growth, and help combat the scourge of unemployment. On behalf of my group I should therefore like to thank the Commission for its efforts. Thanks are also due, of course, to the Presidency-in-Office of the European Union.
I note, Mr Gorostiaga, that you wish to make a point of order. If you want to make a personal statement you are entitled to do so under Rule 122 at the end of this debate.
Mr President, the Barcelona Declaration on the Middle East is an initial attempt by the European Council to stop talking officialese and to get away from the mistaken principle of equidistance which up to now has been the hallmark of the Council's common positions. The European Parliament had already opened up the way with its resolution in February, as did the United Nations Security Council with its Resolution 13/97. At the same time, it is evident that the doves are making their presence felt in Israel itself and I am delighted that our own Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy decided yesterday to invite Yossi Beilin and Abed Rabbo, the key figures in the Coalition for Peace. In view of the spiral of unparalleled and ruthless violence in recent weeks, it was certainly time for more specific language, and to point the finger of blame not only at the acts of Palestinian suicide terrorists, which we condemn, but also the provocation, destructive acts, extra judicial executions, excessive use of force and the isolationist measures used by the Sharon government in relation to the Palestinians.
During a recent trip to Ramallah, two members of my group, Mr Menéndez del Valle and Mr Sakellariou, were able to see for themselves the Palestinians' extremely precarious living conditions. However, what I would call the European U-turn does not mean specifically pillorying Israel's violations of international law and in particular of the Fourth Geneva Convention. It means rejecting the policy of security at all costs that Mr Sharon has adopted since his election, with the results that we know.
I would like to quote the sentence which I believe is key to finding a solution to the present situation: "it is essential to address the security, political and economic aspects as inseparable and interdependent elements of a single process". The political aspect on which the European Union should really forcefully insist is the withdrawal of the Israeli army of occupation to within its internationally recognised borders, that is to say the 1967 borders. Unfortunately, it is not Mr Arafat who holds the key to ending this nightmare, but Mr Sharon. If, however, against all expectations, and flying in the face of the advice of the entire international community, Mr Sharon's government persists in seeking a military solution to the conflict, then, Mr President-in-Office, the European Union should suspend its Association Agreement with Israel, as one of the essential conditions of that agreement is no longer being complied with. I also believe that the European Union should present Mr Sharon with the bill for investments financed by European taxpayers that have been deliberately destroyed by his army.
Mr President, it is rather odd that we find ourselves dissecting Council documents the day after summit meetings. I too have been doing so, having a privileged look at the transport sector, and I have seen some interesting things: the Single Sky, the Gibraltar affair, the railways, Galileo; in short, there are several good and interesting pieces of news. I was, however, rather concerned to read the part about the trans-European transport networks, although it started off positively enough. There is mention of carrying out a quick review by December 2002, and then it is said there is a need to improve transport conditions throughout the European Union and to reduce the bottlenecks in regions like the Alps, the Pyrenees and the Baltic Sea. In the White Paper, however, instead of 'reduce' it says 'eliminate', which is certainly better. I think, therefore, that we will have to work hard at this project of eliminating the bottlenecks, particularly considering the situation in the Alps.
In this context, I should like to point out that unfortunately these declarations do not mention the Mont Blanc question. I must say to the Vice-President, Mrs de Palacio, that this is turning into some kind of joke: after three years we still do not know what is going to happen. Will it reopen to heavy goods vehicles or not? For now, only cars can drive through. I really would like some clarification on this. Our position as inhabitants of the Val d'Aosta is well known: we want a limit imposed, for safety reasons and for reasons of environmental pollution. All the rest is liable to be just gossip, but it creates a feeling of real uncertainty amongst the public and also, I must say, a certain mistrust of the institutions.
Mr President, Commissioner, Mr Aznar Lopez, I too visited Barcelona, not with the intention of playing an active role in the Summit, but because the Summit coincided with a joint conference of NGOs on sustainable development which involved NGOs of employers' organisations, NGOs of environmental organisations, the European Environment Agency and the social platform.
Sustainable development should have been the topic of this Summit too. Those who attended the NGO conference were bitterly disappointed by the fact that - and this has also been raised by Mr Blokland - very little actual progress has been made in the area of integration of economic, social and, above all, environmental policy. The Laeken Summit may have produced a few structural indicators in the field of environment, but integration has clearly not been achieved. A growth of 3%, or thereabouts, does not yet mean long-term sustainable growth. This is one of the problems we are facing.
In addition, the social NGOs and employers' organisations have made it abundantly clear that although they naturally favour full employment, all kinds of conditions are lacking in order to meet this objective, and that it is not easy to achieve mobility or flexibility, for example, within this labour market when a number of conditions required for this are not in place.
Somewhere in the Minutes of the Council declaration, it is stated that what matters is flexibility and social security. However, at the moment the temporary employment directive, for example, which could lead to more flexibility and security, is meeting with a great deal of resistance. All manner of obstructions are being placed in front of this directive.
This also applies to a few more areas. The social platforms mentioned aspects related to the liberalisation and its implications for the service industry. We recently held a debate here on the liberalisation of services that are of general interest. The evaluation of this liberalisation was very mediocre. Consequently, the employers' organisations and social NGOs are anxious about the implications of any further liberalisation of the energy markets where only a minimal energy levy is planned to benefit the environment. They need clarity on aspects such as the future of health care and education, as well as the implications for our service industries in general. I should simply like to draw the attention to these concerns once more.
These concerns were expressed by the hundreds of thousands people who took part in the protest and subsequently by the two or three hundred thousand people who do not see eye to eye with the anti-globalists. We will have to try to back up our intentions with facts, concrete directives and answers to questions raised. And that is what causes me some level of concern.
Mr President, every four months now, at each summit, we see Europe giving itself a pat on the back and indulging in a quarterly self-celebration, whilst the number of demonstrators in the streets of Gothenburg, Nice and Barcelona increases and the people of Europe patently feel more support for the demonstrators than for their leaders who are gathered to hold their fine debates under ever-greater protection as we move from one summit to the next. The reason why the European Union is now wholly opposed to ultra-liberal globalisation is because everyone has realised that it has become globalisation's main shoehorn, including at the last WTO summit at Doha. Europe - well, what you call Europe - the European institutions, in other words, have essentially become a funnel, which is trying to make the people of Europe approve a rule that is as old as the hills and that is the rule of money. European citizens no longer believe in your Europe which is worn-out, ageing and tired - as the French Prime Minister would say when speaking of his opponent - and the people, in a perfectly healthy response, are in the process of rediscovering their personality in a vote expressing their national identity. Their personality is currently expressed by a vote for the right, since Europe is undoubtedly more of an out-moded internationalist, and so now globalised, idea, and I think that Parliament, like all the European institutions, is severely under-estimating how much Europe's credibility is harmed. The latest Eurobarometer survey - yes, I will finish in a moment - the results of which, in my view, have not been sufficiently communicated, shows that if the European Union ceased to exist, 50% of Europeans would be indifferent, 28% would be pleased and 21% would be unhappy. And there is the same contentedness, every four months, after each summit, the same satisfaction with all this. I must admit that I am beginning to wonder whether these meetings still have any real purpose.
Mr President, the Barcelona Council reiterated the Member States' commitment to reach a budgetary objective that would be close to balance or in surplus by 2004 at the latest. It is easy to imagine how restrictive this objective is for countries which are currently running national election campaigns. That is why we must be cautious regarding the proposal put forward by the French Prime Minister, who suggested establishing a shared government budget for the eurozone which is an essential complement to the single monetary policy.
The concept of a single European budget is, fundamentally, in line with the new integrated monetary system. At the same time, however, everyone can see that the aim of this manoeuvre is to reduce the deficit of negligent Member States by using the surplus of the Member States that pay their way. This illustrates that the euro can have a perverse effect in that it takes away responsibility from the national governments, something that is already well underway with each country's exchange rates being abolished. Since the spontaneous discipline of the market upon the national administrations is gradually disappearing, it must be replaced by establishing a central administrative authority which will hand out orders.
This explains why the Barcelona European Council came to the logical decision, in the light of previous events, to strengthen the existing mechanisms of budgetary coordination and called on the Commission to present proposals on this issue after the general elections have been held in France and Germany. Mr President, the consequences of the euro are beginning to be felt.
Whatever brave face we put on it the outcome of the Barcelona Summit was indeed a disappointment. The Lisbon Process that was launched with such high hopes two years ago stalled in Stockholm last spring. Last week European leaders achieved just enough to keep economic reform on the road, but much too little to move it decisively forward in the way that Europe urgently needs.
I was not surprised to hear the attack on Tony Blair's approach to the summit from his own MEP, Stephen Hughes, this afternoon describing Mr Blair's approach as neo-liberalism. We know that Mr Blair has no influence over the socialist instincts and votes of his Labour MEPs here but, long ago, Tony Blair spoke of Barcelona as being a make-or-break summit. After the meeting he spoke only of small solid steps.
Mr Aznar has described the Lisbon Process as irreversible but that is not really the point. Even if Europe is not moving backwards, the failure to make real progress actually costs Europe jobs, prosperity and success. As the Barcelona meeting approached, the presidency's goals became more modest and more vague. Instead of full energy liberalisation, refused by France last year in defiance of its Treaty obligations, we now read "partial" liberalisation, sometime in the future. Instead of immediate action on the single market we read a string of deadlines tailing away over the years ahead. Sadly, the communiqué issued last weekend is really just a wish list of deadlines. It is not a series of binding agreements in spite of the best efforts that have been made by the Spanish Government and by the Spanish Prime Minister to whom I give due credit.
The tough bargaining on the precise terms of the non-domestic energy liberalisation, for example, on financial services directives, on the single European sky, still lie ahead. On each of these, Barcelona is simply an assertion of will and not yet a done deal. At the same time Barcelona also points Europe in the wrong direction in other ways. The communiqué casually looks to greater government spending on a range of priorities whereas really it is lower taxes and smaller government that are the keys to Europe's future economic success.
It reaffirms a European social model that is desperately in need of reform. It envisages greater harmonisation of energy taxes as the reward for what is a limited and uncertain energy liberalisation conceded by France. French resistance on energy and the interventionist tone of parts of the communiqué highlight the continuing need to oust socialist governments right across Europe.
The liberalising instincts and hopes of Prime Ministers Aznar and Berlusconi are encouraging but the European Union will only be able to put them into practice if Mr Hughes and his friends on the left are rejected from power in the many national elections that are taking place this year. The return of the centre-right to power in Portugal after Italy, Austria and Denmark is a hopeful sign. Unless there is real change the hopes for Europe's economic future will be dashed.
Finally, The Financial Times put this properly: " The promise to become the world's most competitive economy sounded widely ambitious in Lisbon two years ago. Without rapid practical progress it will soon seem ridiculous".
Mr President, first of all, I should like to welcome the statement from Barcelona with regard to the Middle East and I trust that the intentions and ideas put forward there will be followed up by intensive diplomatic activity on the part of the European Union.
Could I remind my colleague, Jonathan Evans, that the decision in Lisbon was for the most competitive European economy in the world based on social inclusion, social cohesion and territorial cohesion. We all know that the market on its own will not deliver social justice for the people of Europe. It simply cannot and never will do it. We know that despite the ideology purveyed by the Tories in the United Kingdom who have lost two elections in a row based on their approach to the economy and the people of the United Kingdom.
My response to Barcelona is one of relief that the hype about liberalisation and privatisation was in fact just hype, that the balance of political power on the Council still remains with the centre-left, with the common sense to know that the people of Europe want a social Europe as well as a market Europe, and that the balance between social policy and economic policy, of employment policy and sustainability needs to be maintained. I welcome the fact that the Council in Barcelona recognised that reality.
I wanted to specifically welcome one particular aspect, namely the commitment to a directive for a framework for public services. This is a critical area for delivering a people's Europe. We know the people of Europe want high-quality public services, we know they want them at an affordable price and they want them delivered universally. The companies who operate universal public services and the Member States have a responsibility to ensure that they are delivered and that the workers in these companies have legal certainty.
The Commission, Council and Parliament know what needs to be in a framework document of that kind. So why does it need to be put off until December? In my view, it should be brought forward in Seville.
My final point relates to the call on the Commission to produce a regulation for a block exemption for services of general interest in the event that the European Court may find such support for services of general interest to be in breach of competition law. Why do we not bring that regulation forward immediately and not have our hands forced? We should do it now while we have the time and the calm to do it and, as I say, guarantee the services we need in Europe.
Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, ladies and gentlemen, I should first like to join with other honourable Members in expressing my grief at the murder of Professor Biagi, and unequivocally condemning terrorism.
With regard to the outcome of the Barcelona European Council, I believe it has been positive, as the Liberal Group stated. The results do indeed fall short of the Presidency's expectations. On the other hand, enough has been achieved to conclude that definite progress was made. There are also clear commitments to work towards the objectives set at Lisbon. Both the President of the Council and the President of the Commission have already spelt these out.
I should however say that this morning I discussed these issues in the Committee on Economic Affairs with Professor Issing of the European Central Bank's Executive Committee. We agreed that the progress made is welcome, but we also agreed that it is inadequate. This is because it falls short of what is required to ensure that the Lisbon commitments are met. I refer in particular to the structural reforms needed. It is not yet absolutely certain that the targets set will be met. You will recall these targets, namely a sustainable economy, competitive at global level, based on growth and ensuring economic and social cohesion. The progress made is also insufficient to consolidate the incipient growth currently noted. This growth should of course translate precisely into confidence that those structural changes will be carried out.
I believe I have exhausted the time at my disposal, but I would like to draw attention to the fact that a warning call was sounded at Barcelona. It concerned the alienation of public opinion and what is doubtless a distorted image of the European Union. This came across clearly.
We need to make an effort to put things right. Refocusing the Council's work is on the agenda for Seville. I believe this is essential. We should also bear in mind that regions enjoying full legislative capacity ought to be involved in order to bring all parties together. After all, they are closer to the citizens.
I must first join in condemning terrorism and the attack on Mr Biagi. Secondly, I would like to express my condolences to his family and friends.
The European Council had adopted the so-called Barcelona Declaration on the Middle East in the hope of pressing for a solution to the conflict between Israelis and Palestinians through dialogue. Congratulations are certainly due on that account. Unfortunately I do not believe that the same applies to Mr Aznar and the Spanish Government when their conduct with regard to the historical and political conflict with the Basque people resembles that of the proverbial dog in the manger, which neither eats nor allows others to do so.
On the one hand, Mr Aznar refuses to engage in democratic dialogue on this issue. On the other, he disregards and undermines efforts made by pacifist organisations such as El Karri. He has even gone so far as to bring the whole weight of Spanish diplomacy to bear on the United States' Senate and Congress, in an effort to prevent them from debating the Basque situation.
Fortunately, Members of the Senate and of Congress stood firm. They voted through various resolutions condemning terrorism, calling for respect for the Basque people's right to self-determination, and the promotion of democratic dialogue as a means of achieving a peaceful solution to the situation in the Basque Country. The latter is located within the Union, between France and Spain. It is therefore an internal European Union problem. We must strive to resolve it whilst also combating terrorism.
I regret that Mr Aznar has left the House. Perhaps he does not wish to hear what the nationalists have to say. Finally, I trust that my comments will not lead Mr Salafranca to accuse me of speaking on behalf of some terrorist group.
Mr President, ladies and gentlemen, the wording adopted in Lisbon was courageous, ambitious and high-flown - the EU was to become the most competitive and dynamic economic area in the world by 2010. These good intentions were very welcome, but the outcome of the Barcelona Summit was less so. The long overdue complete opening of energy markets was not forthcoming. Instead we got a lazy compromise. A properly functioning internal market is the key to growth and employment. The 'Neue Züricher Zeitung' neatly summed up the outcome of the Barcelona Summit in one sentence: 'Europe caught between ambition and action'. I agree with Mr Solana's critique of this kind of conference diplomacy. Mountains of paper are generated, private and not so private discussions are held, and all in all a great many good intentions are announced, as is the desire to play a major economic and increasingly political role on the world stage in the general interest.
The delay in the liberalisation of energy markets is an example of how far removed Europe is from being able to act. Especially in a core area like the internal market, I regard this as being extremely damaging in terms of economic policy, and, as Mr Evans put it, ridiculous politically speaking.
Mr President, to ignore the demands for modernisation that have come out of Barcelona would basically be a selfish decision, the kind made by those who only think of themselves and do not imagine a better future for their own children. Solidarity is effective if one really tries to build a different, more just society. It was with these words that Marco Biagi yesterday ended a speech of his on the Barcelona Summit. This Parliament cannot but share the words of the economist and adviser to the Italian Government, who was assassinated yesterday evening in Bologna, and sharing his thoughts is the best way for us to remember him here in Brussels. In effect, the European Council has made it possible for progress to be made in the fight against unemployment. These are new messages in favour of flexibility in the labour market which, if implemented, will allow the youth of Europe to escape from social deprivation. The decision to encourage enterprise and competitiveness together with the expected global recovery gives us hope for the future. The decision favouring the liberalisation of the gas and electricity sectors is also positive, but resistance from supporters of public ownership still survives within the Union and needs to be overcome. We are also pleased to see the launching of the Galileo programme and the decisions to work for peace in the Middle East.
Many positive decisions were made by the Barcelona Council, under the Spanish Government's lead, which we think was positive, and the results of the work carried out are also positive, although a few shadows remain over three questions. With regard to transport, all obstacles to free movement, competition and the operation of the single market must be overcome. We would not like Italy to be penalised in future by wrong decisions. More could also have been done for the Mediterranean: in future we must think not so much of a Euro-Mediterranean Fund but of a real Mediterranean Bank. For the Balkans, too, there is a need to intervene to strengthen the process of stabilisation and association. We are convinced that, in the course of the six months of the Spanish Presidency, these subjects will be addressed and favourably resolved, just as the fight against terrorism will also be addressed with great determination. This is one of the priorities mentioned by the President-in-Office, Mr Aznar, in his presentation of the Spanish Presidency: a fight that must know no distinctions among the political forces who sit in this House, who are all committed, I believe, to defending democracy and preventing terrorism from gaining new followers.
Mr President, I am a firm believer in the Lisbon strategy because it consists of a great many different policy areas that have to be coordinated.
I felt very concerned before the Barcelona Summit, and about two matters in particular. The first of these was the balance of the strategy. I was afraid that the balance would be disturbed, and that the talk would merely be of deregulation. My second anxiety was as to whether the sustainable development strategy would be given enough space in the document.
Where the first point is concerned, I am glad that matters did not turn out as I had feared. I believe that the process is well balanced. It contains proposals for deregulating the gas, electricity and financial markets, together with proposals in the social sphere such as those for improving child care and increasing employment, all of which entails a strengthening of the social model.
When it comes to the proposals on sustainable development, I have to state however that these are insubstantial. It was as I had feared. All that is really clear is the proposal that countries sign the Kyoto Protocol.
That is undoubtedly important, but the document is otherwise far too flimsy and consists merely of notes where certain matters are concerned. The ecological aspects will clearly disappear in the future.
Another aspect of sustainable development is the relationship between ourselves as rich countries and the developing countries. The target set for development aid falls far short of the UN's target. The objective of coming up with one half of the 0.7% established by the UN is not nearly good enough. Seen in relation to what the Commission proposed, the fight against poverty is being undermined.
I have high hopes for the Lisbon process. I also hope that it will be possible to maintain the balance in the future and that, at forthcoming spring summits, the ecological dimension and issues surrounding sustainable development will be integrated more clearly into the process. That is crucial if the process is to survive.
Mr President, by striking down a man like Professor Biagi, the Red Brigade terrorist assassins were seeking to silence a brave intellectual, an adviser to the Minister for Employment, Mr Maroni, whom they have not forgiven for having upheld the very principles affirmed at the recent European Council and for having placed his great abilities at the service of his country's government in order to carry out a review of Article 18 and Italy's employment legislation in general, which still includes points that stand in the way of the modernisation of our labour market, one of the most backward in Europe. The lesson we must learn is to realise, as this martyr to employment often pointed out, that only through truly reformist political action on employment legislation will it be possible to open up real areas for employment and hence for our children's future in Italy and Europe.
The Barcelona Council, however, leaves open and unresolved the great question of the future direction Europe will take in the economic and social field. We believe that only if Europe is thought out and constructed from the bottom upwards, from the territories and regions, only if it takes account of specific conditions and the different development models established over the decades, will it achieve its objective of striking a true, genuine balance between the modernisation of employment, productive development and social guarantees.
Mr President, ladies and gentlemen, I wish to unreservedly congratulate those concerned on the preparation of the summit by the Spanish Presidency and by the team of Prime Minister Aznar, the President-in-Office of the Council. As far as the outcome of the summit is concerned, I would like to carry on where our group chairman left off and refer to the double standards employed in writing up the outcome. Was the reality such that only words like "welcome, request, reaffirm, expect" were appropriate? Would the Council not have greater credibility if it were to criticise and regret certain types of behaviour and make specific declarations, just as the President-in-Office of the Council has done here today? Those who block, delay and put on the brakes need to be named and shamed, instead of always reducing everything to the lowest common denominator and thus turning their backs on Europe's real needs.
Just who does the Council consist of? Many of the forms of wording it adopts give the hypocritical and misleading impression that the participants in the summit have nothing to do with the European Council and the various specific ministers, although they are responsible for their behaviour.
Yes, we need to give more support to small and medium-sized enterprises. That is why I welcome Paragraph 15, which is based on the European Parliament's decisions with regard to supporting SMEs. That is why I am calling on every Council to consider the Basle Committee negotiations, so that the Six and the Nine are brought together. Yes, we need more rapid implementation once directives have been adopted. That is why we are calling for a reduction in implementation times. We are calling for a greater role for Europe in terms of achieving the Lisbon targets and thus Europe's role on the world market. Yes, we need the action plan for financial services and stability. That is why I am calling on the Council at long last, after two years, to adopt a common position on pension reform. I am calling for criticism of the ECOFIN Council for undermining the Commission.
Yes, we need more transparency. That is why we are calling for Council meetings to be open. Yes, we need to remove the barriers, blockades and restrictions. That is why we are criticising the fact that election dates in France and Germany, for example, and monopolies such as EdF's have undermined the European objective of liberalising energy markets and the decision taken by Parliament.
Mr President, I am told the House was somewhat startled by certain comments Mr Aznar made about this sitting. He seems to have spoken in an undertone but with the microphone still on. Far be it from me to contradict Mr Aznar, if indeed this report is true, particularly at this late hour. I am obviously not the President of the Council, but I would be grateful if you could convey the following suggestion to Mr Aznar on my behalf, Mr President. How should I word it? Perhaps along the lines that in future he ought to moderate his language and choose less offensive vocabulary.
As is becoming the norm on these occasions, the run-up to the Council was in stark contrast to its aftermath. Great expectations were raised beforehand by political personalities, notably those involved in the proceedings. Afterwards, they made triumphal assessments. On occasion, they even released the latter in advance. On the other hand, the media and many observers highlighted the discrepancies and the more or less guarded or even pessimistic assessments.
To paraphrase the headline in a Brussels' daily, Barcelona was different in that it turned out to be a colourless summit accompanied by a colourful demonstration. The new and active European social movement showed its strength. Hundreds of thousands of people came out on the streets, actively representing a burgeoning European civil society. They demonstrated in a peaceful, public-spirited and constructive manner, clamouring for more Europe and a more social Europe. In particular, they called for Europe to show greater solidarity and become increasingly involved in a world where globalisation is gathering pace.
These demonstrations revealed the extent to which Europe's citizens are concerned about the building of Europe and the latter's role in creating a fairer world. Curiously, the classical saying seemed to be reversed. Both before and after the demonstrations what arose was an accusatio non petita which actually implied an excusatio manifesta, not an excusatio non petita. It was as if those statements blaming the citizens for demonstrating were in fact aimed at excusing or concealing the real problem. The latter consists of a lack of communication, understanding and empathy. There is also a worrying gap between the citizens and the conduct of European affairs, which is undertaken essentially at intergovernmental level.
Let us hope that the Convention, that great landmark in the history of European democracy, will serve to establish a positive synergy between the democratic institutions and civil society, which made its presence felt in Barcelona during the European Council.
Mr President, before it even opened, the Barcelona European Council created apprehension and suspicion in the minds of some people, who were afraid that it would go back on the Lisbon strategy. Although we were aware of the enormous ambition of the objectives defined in Lisbon and of the different and more difficult current economic climate, we never doubted that the progress that has been made in the field of social policy would be honoured by the Member States, as it has been, and in particular by the Spanish Presidency of the European Union, whom I should like to take this opportunity to congratulate.
In this regard, I wish to highlight the boost given to creating active policies for full employment, and the reform of the labour market is a step which is crucial to job creation. Of particular importance is the emphasis given to pursuing EU policies in the field of providing incentives for competitiveness and of improving employment, increasing the professional and geographical mobility of workers, which requires greater attention to the training of the workforce and ensuring that it is better qualified to work within the knowledge society and the recognition that the ageing of the population requires new and creative answers. The proposal intended to create legislation providing for partial retirement as an instrument to enable older workers in the labour market to take voluntary later retirement, without undermining the need to speed up the reforms of the pensions system, is, therefore, very welcome.
One of the groups most badly affected by unemployment in the European Union is women. We must encourage their participation in the labour market, which will remain a utopian ideal unless active measures to reconcile family life with professional life are adopted. A joint effort at Community, intergovernmental, regional and local level is, therefore, crucial to create infrastructures for childcare and to support the elderly, specifically by making available and implementing appropriations from the European Social Fund, in addition to adopting tax and social measures.
We feel that there is a clear need for coordination and synchronisation between the social and economic dimensions. In fact, only through the greater creation of wealth, which is distributed fairly and equitably, can there be greater social justice.
Mr President, this Summit was announced as the Summit of liberalisation and ended up addressing longer working hours. In itself, I have nothing against longer working hours, and I think that this topic merits a debate. However, the question is whether Europe will endear itself by persistently bringing out statements of this kind only. In my view, it does not show much leadership when a presidency focuses on aspects of this kind rather than other aspects that are at least as important.
Discussion at Lisbon mainly concerned the knowledge economy and the importance of knowledge and human resources in this connection. However, were decisions taken about lifelong learning, for example? No, this decision is being shunted to Seville where we are to get a resolution. In my view, we should be very careful that this does not become an academic exercise. If we want to take concrete steps, these will, above all, need to establish benchmarking. Let us clearly agree on how much of our GNP we want to spend on education. Let us make it clear that learning and the right to learning are not solely determined by labour market data.
However, I do not only want to be downbeat. In my view, the Summit has taken some important decisions, one of which is undoubtedly that on energy taxation. We must prize this decision, and I hope that it will be implemented effectively.
A second point on which I should like to congratulate the presidency and the Summit is the attention to language learning. Language education is increasingly in jeopardy. In a number of Member States, it is considered unimportant, but I do not think this is fair, and we should address this issue as a matter of urgency.
Mr President, the Council's most bitter critics were those who attended late at night and turned out at the demonstration in the morning. So far, the worst they have been able to say is that Barcelona was a small step. I would add that it was a small step in the right direction.
By way of clarification I should say that I think it is a step in the right direction because now we are no longer discussing the issues which concerned us five days ago. Mr Barón is the exception to the rule. We are not discussing the dogma of price stability any more, nor are we arguing for or against the Stability Pact. We have also ceased to debate the need or urgency of speeding up structural reform to attain three aims, namely a functioning market, the principle of social compensation, and sustainable development. It is undiluted Müller-Armak.
I should like to make two brief points on economic reform. In the wake of Barcelona it is now crystal-clear that as far as energy and gas are concerned, liberalisation does not necessarily equate to privatisation. Those wishing to retain public concerns are free to do so. It is also evident that liberalisation must take account of the basic principles of general interest services such as equal access, continuity of supply and consumer safety.
Speeches made from other benches calling for liberalisation to be postponed further therefore amount to excuses from a bad payer. I simply cannot understand why it is supposed to be good for industry to be able to chose a supplier whilst denying household consumers that same choice.
I only have one message for the Council regarding financial markets. Parliament has shown considerable generosity in approving the von Wogau report. It has also shown considerable efficiency in approving the relevant measures. I can take it on myself to provide an assurance that if the Council forwards us the eight modifications it proposed regarding financial services by express post, the relevant reply will also be dispatched by express post. Please send us the common positions.
I should like to make one last comment on the subject of the institutional structures needed for these reforms: Seville. The Council and the Commission would do well to consider what action is required at institutional level to ensure that the outstanding reforms are carried out. What is the role of Parliament and of the Council in the legislative procedure (Article 202)? Who actually controls economic policies? To put it another way, are we heading towards an economic government or not? Who represents the euro on the international stage? Should we retain unanimity for fiscal issues when we number 27, so the smallest of all can veto any decision? These are the issues the Council has outstanding.
I congratulate the Presidency-in-Office on the success of Barcelona. Congratulations are also due to the Spanish Government. The latter would have been blamed for not providing enough police if unrest had taken place. Since there were enough police officers on duty, the authorities are being criticised instead for providing too many.
In conclusion, ladies and gentlemen, votes are what counts, not shouting in the streets, and the signs are encouraging.
Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, ladies and gentlemen, we in the Socialist Group are very concerned that no tangible proposals on the environment were forthcoming at the Barcelona Summit.
The Barcelona Council was billed as the occasion when the objectives for a new strategy on sustainable development set at Göteborg and Lisbon were to be transformed into specific initiatives. This has not proved the case. Instead, the document on the conclusions contains far too liberal a sprinkling of terms such as reaffirms, highlights or reiterates. In essence, therefore, it remains a declaration of intent. There is no reference to a timetable or to specific action in the short or medium term.
It is depressing to survey the meagre offerings we are taking to Johannesburg as far as the environment is concerned. Old habits die hard. Once again, the Barcelona Summit failed to give equal weight to economic, social and environmental concerns. For example, there was no reference to the potential of environmental conservation as a source of employment. Further, in the section on priority actions there is no mention of the promotion of environmentally friendly transport, something the House has repeatedly called for.
The Socialist Group welcomes the stated intent of meeting the Kyoto commitments. Nonetheless, we must continue to press for national plans to this end. The example of Spain, which currently holds the Presidency, is particularly serious. It is 23% over the limit for emissions already.
This is why we maintain that mere declarations of intent will not help to bring about the Europe of sustainable development.
I should like to voice one last concern. The Barcelona Council departed from the balanced combination of policies. We had hoped this would be cast in stone following Lisbon and Göteborg. The document on the conclusions is underpinned by that now obsolete sectoral vision of policies. This runs counter to the longed-for combination of the economic and social and the environmental. Employment, transport, energy and research are all dealt with according to a sectoral approach. The environmental dimension is not built in, which amounts to a step backwards, despite what Mr Prodi said about moving ahead. We should not be regressing. Quite the opposite is needed. We have to be more ambitious and put specific programmes and dates on the table. That is what was lacking at the Barcelona Summit. Mr Jiménez-Beltrán, Director of the European Environment Agency was quite right when he said that the Union would either have to be sustainable or bust.
Mr President, ladies and gentlemen, in contrast to the previous speaker, who thinks that too few measures have been taken, I have to say that, as a Member and as vice-chairman of the Committee on Constitutional Affairs, the measures proposed by national governments give me great cause for concern. In the areas mentioned, the European Council is formulating objectives that in some cases are clearly cutting across the competence of Member States. Even if open coordination is not specifically mentioned as a particularly suitable policy tool for these areas of policy, that cannot disguise the fact that the procedure that will continue to apply is that based on objectives and guidelines whose implementation by the Member States is subject to scrutiny at European level. The end result is open coordination. This procedure is highly undemocratic. Neither the European Parliament nor national parliaments are involved in it. It amounts to a violation of the relevant treaties.
However, it is also an affront to the objective formulated by the governments in Laeken in December 2001 for the next intergovernmental conference and the most important theme of the convention, that is to say the dividing line in competence as between the EU and Member States. What has become apparent from a constitutional point of view is the statement by the Barcelona Council that there should be a simplification of the process for the European Employment Strategy, and that in particular the number of employment policy guidelines should be reduced. So who initiated this process?
It would be very difficult to demonstrate the need for a distinct division of competences more clearly. All I can do is to call on the Heads of State and Government to respect the competences laid down in the relevant treaties and not to arrogate rights to themselves that are found neither in national constitutions nor in the European treaties. The Council's exhortation to Member States to introduce more flexible working arrangements at national level will undoubtedly have a greater impact than utopian European targets and guidelines.
The Heads of State and Government should avoid not only the inflation of targets, but also an inflation of Councils, and should concentrate on realistic tasks for the European Union which are covered by the treaties.
Mr President, I would like to start by thanking the presidency and the European heads of State and government for their support and positive contribution to the process of revisiting the Treaty of Nice by Ireland. Last June's referendum result was a major disappointment, particularly given the 30% turnout.
I continue to be perplexed at our Taoiseach's attempt to once again play the neutrality card in Barcelona in an effort to get the Nice Treaty supported. I hope the Irish government will invest sufficient time in explaining the Treaty accurately and sincerely to all our citizens the second time around. Irish people have, regrettably, been sold the benefits of the EU solely in economic terms while the moral and political imperative of assisting the countries of eastern and central Europe to rejoin the European family of nations has not been promoted. I am confident that once this is done the Irish people will vote for the Nice Treaty and embrace the fact that it is a necessary provision for the enlargement of the EU.
If our Taoiseach's strategy is to insist upon a European Council declaration that Irish military neutrality is not affected by the Treaty of Nice, then he has once again misrepresented both the Treaty of Nice and Ireland's role in Partnership for Peace to his own people. I would like to see him advocate unequivocally Ireland's participation in Partnership for Peace and not play this duplicitous game. It is, however, not surprising, coming from a government that has been talking out of both sides of its mouth on the EU for the past few years.
Difficult issues which this Irish government must face are attributed to Brussels bureaucracy or over-regulation, whilst any good news is claimed as an Irish ministerial achievement. This attitude of risking the future of the fledgling democracies and emerging economies of central and eastern Europe has fed the eurosceptic vein in Ireland and is reflective of a government which would rather play short-term national political games for the sake of a few votes in an upcoming general election.
In conclusion, Mr President, for the record, Ireland has never been neutral nor could we afford to be. It is not in our constitution nor our statute law. Successive Taoisigh of the present government's persuasion including DeValera, Lemass, Cosgrove and Lynch have expressly stated that Ireland has no traditional policy of neutrality and would take foreign policy decisions on a case-by-case basis. Ireland is today, and effectively always has been, a non-aligned country eager to play its own modest role in protecting peace and security around the globe.
The Nice Treaty in no way affects this status. It will be up to the Irish parliament to decide what defence missions our forces become engaged in. We are a proud people, proud of our long-term record of peacekeeping and peace-enforcing by our defence forces throughout the trouble spots of the world. I believe we need to spell out clearly our present security and defence policy to the people of Ireland. We must have an end to this type of dishonesty that characterised Fianna Fáil's approach to the question of joining Partnership for Peace. The Nice Treaty makes no change to the emerging Irish and European security architecture but it is the crucial next step to heal the historic divisions of Europe caused by war and destruction.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, at this time in the afternoon, after all the previous speeches, one feels that the vast majority of the points that can be covered have already been made. Therefore, as a member of the Committee on Employment and Social Affairs, I would like to focus on and limit my speech to a few matters that were considered and decided upon at the Barcelona Summit, which many feel explain the success of the Summit and justify why it has been said that it went reasonably well.
As we can now see the end of the economic slowdown, there is a clear and determined commitment to get back to the Lisbon Strategy and to achieve the crucial objective that it set: full employment.
At times Europeans find it hard to believe, or, to look at it in another way, they tend to think, that Europe is always concerned with looking at what will have to be done in the future and that it is actually doing very little. I would like to specifically highlight the decisions and agreements made at the Barcelona Summit, which, if properly presented, will enable those citizens who are currently not exactly enthusiastic to change their views.
There is, of course, the commitment to achieve full employment with more and better jobs and, what is more, before the end of this decade. There is also the commitment to tax reduction for the lowest salaries and to accentuate measures to motivate people to seek employment, to control unemployment and of course to encourage the incorporation of women into the labour market through various measures, many of which had already been highlighted here. In addition there is the strategy for flexible extension of the length of the working life in view of the changes in our demography, the improvement in the transfer of social rights and employment mobility in general. These are all feelings and ideas, and therefore decisions, through which as European citizens we can take hold of and perceive Europe more and, what is more, we are going to take hold of it by strengthening the role of social partners, which makes us all jointly responsible in this magnificent task of constructing Europe, a Europe that is much more supportive and therefore fairer.
Thank you, Mr President. I really have nothing to add to what the President-in-Office of the Council said in his first speech, particularly given that the majority of the Members that have asked me questions are not present. In any case I would like to applaud the professionalism of the Presidents of the Parliamentary groups of the People's Party and the Socialist Party, who at least are present.
In any event, I would like to thank all those who have taken a positive view of the effort that the Spanish Presidency made in Barcelona, and say to those who expressed disappointment that it is logical and in the nature of things that the Presidency of the Union should be ambitious in setting these challenges, and it is also logical that not all the ambitions are realised, because that is part of the everyday life of the Union and has been since 1955. We are not going to create a new Union right now. There is always an ambition to reach goals and then usually we have to make compromises, just as you have to do in Parliament, which does not achieve its ambitions all the time either.
I would therefore say that in this effort to adapt our ambitions to the realities of life and of political necessities, I think that it can be said that the results of Barcelona have been extraordinarily positive.
There have also been those who have highlighted certain elements while ignoring others, who are not aware of the true essence of the Lisbon Strategy, because the Lisbon Strategy provides a good balance between reform and economic liberalisation, social cohesion, the needs of education and research and sustainable development. We cannot go further on some matters than on others. We need coordinated progress, and I think that there has been coordinated progress, because in all the areas that we have dealt with there has been positive and substantial progress that can be measured, and this is reflected in the conclusions. Specifically, I have heard the repeated criticism that sustainable development has not been sufficiently reflected. It surprises me that it should be said here that it is not enough that for the first time the Union has said that it wishes to, and formally undertakes to, ratify the Kyoto Protocol and that at the same time it has reached an agreement on development aid in Monterrey, which I think are two very important matters. I think that this is much more than anyone could have expected.
The reason that Johannesburg was not mentioned more is that the Barcelona European Council cannot discuss Johannesburg further until the preparations for it begin in the United Nations. We will discuss Johannesburg in detail in Seville, which is where the mandate will clearly be given in order for the Union to have a common position. What there is in Barcelona at present is therefore sufficient and desirable.
Also, I would like to remind those who expressed their opinions on the demonstrators, attaching more importance to the demonstrators in the street than to the remainder of the European Council, and saying that they represent civil society, that, although those demonstrators are indeed European citizens, behind the European Council there are also many millions of silent citizens who voted for the parties represented by the governments that are there, sitting on the European Council, and that they are the true civil society. That is the true civil society. I do not wish to take away any legitimacy from those who demonstrate on the streets, but neither should we take away legitimacy from those who, through their political parties, support the governments who make the decisions.
I think that many of those who attach so much importance to those who demonstrate on the street have not learned the major lesson that European citizens taught to all of Europe when it came to accepting the euro. They are the same people who said that people did not want anything to do with Europe or the euro, and so within a fortnight all European citizens accepted the euro, spontaneously and entirely voluntarily.
I therefore think that we need to learn a great deal from this about what people on the street think, and not think that it is only those who demonstrate, in what is a more than festive atmosphere, on the occasion of a European Council, who have democratic legitimacy in the Union, because that is not the case. I would like to conclude by clearly expressing the Presidency's astonishment at the statement made by the representative of Herri Batasuna condemning the murder of an Italian politician by the Red Brigade terrorist group, while he has never protested about the numerous victims murdered by the terrorist group ETA, for which his party provides a political cover.
Thank you very much, Mr President. I would first like to say that I think the results of Barcelona were positive overall. No one can deny this, although maybe there are those who wanted even more, and those, as we have heard today, who even wanted less in some respects, but in general the results were positive.
To a large extent the results were positive due to the work of three institutions: Parliament, the Commission and the Council, in other words, simply due to the correct functioning of the Community method, and I think that this is the first reason why we have to congratulate everyone here. Barcelona produced results. Barcelona made progress insofar as, for a considerable amount of time, we have been working shoulder to shoulder, with particular cooperation from Parliament, making a considerable effort to enable those results to be produced.
Mr President, in Spain we say that the perfect is the enemy of the good, and that is what I would say to those who did not think that it was very much. I think that we have to look at the results in all areas, including in foreign policy, on issues as important as the declaration on the Middle East, and I do not want to go on to other issues that are to a lesser degree within the scope of the Commission. The balance is positive if we focus on matters that are very specifically the responsibility of the Commission and part of Community policy, when we talk about the progress on guaranteeing pensions, on employment, on the integration of the markets, on the creation of Europe, on providing a backbone in physical and spatial terms for its territory, for example through the interconnection of energy and transport, on support for environmental policy, not only in the specific environmental chapter, in which there are very important elements that were pointed out by Mr de Miguel a moment ago, such as the Kyoto Protocol and the Monterrey agreements. The same should be said of specific policies when, for example, in the transport chapter, in answer to one of the specific comments that has been made, we talk about promoting more environmentally friendly transport, such as the railways and maritime transport.
Considerable progress has also been made on energy, with a directive on the taxation of energy, something that is without doubt a key issue within the development model that we are advocating in Europe, which is in no way based on cheap energy, but quite the contrary. When we look at all the progress that has been made, I repeat that the perfect is the enemy of the good, that there is a great deal of good and that the Community method has worked.
Finally, Mr President, very briefly, I must say that as a politician and a Member of Parliament for more than thirteen years - and I hope that one day the confidence of the Spanish people will mean that I can take on those tasks again - I want to make something very clear: political legitimacy lies in parliaments and democratically-elected governments, full stop. Other types of demonstration, which represent what is called civil society, are very important, and any politician who wishes to continue to have popular support will take good note of what those demonstrations mean, and will incorporate what those social groups say as much as possible, but obviously what we cannot do is replace democracy and the democratic and political legitimacy of the votes that are cast for the representatives of the people with demonstrations, however important they may be, because they are completely different things and should not be confused.
They are different issues. There were hundreds of thousands of citizens who demonstrated peacefully, as is usually the case with this type of demonstration, except at the last minute the hooligans appeared, whom we know and who unfortunately had not been intercepted by the State security forces in advance. And there were a few problems. However, Mr President, we repeat that legitimacy lies in this Parliament and in the national parliaments, and there was clearly legitimacy in the European Council with the Heads of State and Government of 15 democratic countries along with the Commission, which was taking part.
To conclude this debate the Presidency has received six motions for resolutions, which will be voted on at 7.00 p.m.
Mr Cox said at the end of the debate I should put forward my point of order so I request the floor.
You have the floor, Mr Gorostiaga, for a point of order.
Under Rule 122 I shall confine myself to rebutting the statement of one angry right-wing Spanish nationalist that breaches even the most basic norms of parliamentary courtesy. It would be quite unacceptable if I were to refer to that colleague as the spokesman of the Spanish torturers, even if there is evidence of torture in Spanish police headquarters.
Such personal attacks must be ousted from this House forever. I am confident that President Cox will do his best to avoid this kind of incident in the future.
Mr President, I am going to answer Mr Gorostiaga because I understand that he talked about me, and I will show respect where he has shown disrespect and parliamentary courtesy where he has shown discourtesy.
I just wished to point out that what I did in my speech was clearly point out that each time the President of Parliament courageously speaks out to condemn the cowardly murders by the terrorist group ETA, Mr Gorostiaga, taking advantage of the freedom that he has as a Member of this House, a freedom that his friends in the terrorist group ETA trample on every day, takes the opportunity to justify the unjustifiable.
Therefore, Mr President, the only thing that I wished to do was to ask how long we are going to have to tolerate this type of statement in this House, which is an offence to the memories of the victims and makes a mockery of the positions taken by Parliament?
Thank you Mr Salafranca. This point of order has been sufficiently dealt with and we will now move on to the next item on the agenda.
The next item is the Commission and Council statements on the Annual Political Strategy for 2003.
Mr President, ladies and gentlemen, on 27 February the President, Mr Prodi, told you about the decisions taken by the Commission that day, most importantly the Commission's policy priorities for 2003 and the Commission's requirements in terms of human and financial resources.
As we said then, this year, for the first time, the three main institutions will conduct an in-depth dialogue on policy priorities and on the legislative and working programme for the coming year.
The dialogue will be conducted on the basis of the new understanding presented to the Conference of Presidents on 31 January and a new Council consultation procedure.
On 4 March we outlined the policy priorities for 2003 at the General Affairs Council, and we are involved in a structured coordination of work with the Greek and Italian Presidencies so as to achieve the best possible results with medium-term programming.
What we want to do is to base programming on a political dialogue with Member State representatives and citizens, thus using as a foundation the exercise of the Commission's exclusive right of initiative under the Treaty, in a process in which the different positions participate, and are listened to, as much as possible.
Of course in the final analysis the Commission must, I repeat, shoulder the responsibility laid on it by the Treaty. But we shall exercise that prerogative in a way that is not only politically responsible, but also honest. It should be done out in the light of day, not with a shopping list of 'good? intentions negotiated in the backrooms of any of the institutions.
In this respect I would like to urge the President of Parliament and Parliament as a whole to continue in their political efforts to promote the institution of Parliament as the supreme organ of democratic debate and codecision that can rise above questions of mere detail and of simply defending a few specific positions.
As you know, the Commission has set itself three priorities for 2003: firstly, enlargement, secondly, stability and security, and thirdly, a sustainable and socially inclusive economy.
From the time that it took up office, the Commission has been committed to the success of the enlargement process. Because enlargement remains a fundamental priority for the second half of our mandate. From this point of view, 2003 will be a crucial year: we have to prepare to welcome into the Commission all the representatives, all the Commissioners from the new Member States and tackle the fresh challenges facing the Union.
But the Commission has decided to give priority to another area of action: first and foremost, stability and security. Inside the Union our main objective is to speed up the creation of a European area of justice, security and freedom. The fight against crime, in all its forms, including terrorism, and today more than ever it is once again appropriate to repeat that terrorism is included, is, and will remain, at the top of our agenda.
We should continue to pay particular attention to immigration and all the complex effects that it brings with it. Solidarity with those who are trying to find a better life for themselves and their families must go hand in hand with a firm and orderly management of migratory flows at European level. We need collaboration on border controls, exchange of information and common rules to govern the entry and re-entry of immigrants, and we also need to harmonise the rules governing the movement, handling, lives and conduct of all immigrants.
Outside the EU, another of our main priorities is to extend stability and security throughout the continent and to the regions bordering on the enlarged Union. To achieve this, it is once again essential that we strengthen our partnerships with all neighbouring countries.
Our third priority for 2003, Mr President, is a sustainable and socially inclusive economy. There are signs of recovery in the not too distant future. However, the pace and strength of this recovery will also depend on how resolutely the Union implements the Lisbon Strategy. The external dimension of this strategy is particularly important as it can help us to manage globalisation. Our contribution should be directed towards distributing the fruits of recovery to as many countries as possible.
Ladies and gentlemen, another of the Commission's political priorities is solving the issue of inadequate human and financial resources, which can no longer be deferred. The Annual Policy Strategy does not, therefore, simply identify our main political priorities, but also aims to ensure that the Commission has adequate resources for that task. As President Prodi said on 27 February, this Commission will not undertake any mandate without having the necessary resources. This is quite simply because it would set us up for failure.
At this point we cannot properly prepare for enlargement without more staff. So, after a rigorous screening exercise, the Commission has included in the Annual Policy Strategy a request for 500 non-permanent staff. It will be clear to you that this is a rock-bottom figure, still well below what we need to carry out enlargement-related tasks in 2003.
We all know that the current ceiling for administrative expenses does not allow sufficient resources to prepare for enlargement. So the Commission considers it essential to use the flexibility instrument. It is not enough, but it is all we have.
We also have two other major aims: security and establishing a policy to promote a sustainable economy, which give the Commission more responsibilities. However, to avoid having to ask for yet more staff we have decided to approve initiatives only if they can be carried out by internally redeploying our existing staff or simply by terminating some activities that are being conducted. Mr President, this shows how seriously and rigorously the Commission is committed to its priorities, without ignoring budgetary discipline.
On the financial resources side, I would like to point out that the Commission and the Budgetary Authorities must urgently find a structural solution to the chronic inadequacy of Heading 4, external relations. These tasks cannot be done properly under the current constraints.
Mr President, ladies and gentlemen, today the Commission is setting out the main areas of work. This debate will be followed by debates in each of the committees, which will be attended by the Commissioners along with their members. This will be the time to further define and prepare those main areas of work.
In any case, allow me to thank you on behalf of the whole Commission for your constructive and practical contribution to ensuring the best possible management of our priorities for 2003.
Mr President, ladies and gentlemen, the Presidency listened with particular interest to the presentation by the Vice President, Mrs De Palacio, of the Commission's annual policy strategy for 2003, which is the first phase of the cycle of planning and programming of the priorities set by the Commission. The idea is not only to identify those priorities but also to analyse the best way of rationally using the financial and human resources of the Union.
I think it is particularly satisfactory that the priorities identified by the Commission, such as enlargement, stability and security, and a sustainable and socially inclusive economy, are very much in line with those that the Presidency itself and the European Union as a whole have defined and which have been confirmed by the European Council in Barcelona, about which the President-in-Office of the Council, the President of the Spanish Government, has just informed this House. The Presidency welcomes the Commission's intention to enter into dialogue on the strategy presented, in which the budgetary implications will have to be a fundamental element. There will therefore have to be careful preparation in order to link the debate on the strategic priorities with the budgetary procedure for 2003.
The Council has already had some exchanges of opinion and considers that the General Affairs Council in May could include on its agenda an initial political debate on the Commission's strategic priorities for 2003. In this way the budgetary aspects, which in the Presidency's opinion should include the implications that enlargement could have in terms of expenditure such as the need for premises, could be analysed at the most appropriate time within the general framework of the budgetary procedure.
The Presidency is not ruling out the first political debate on the Commission's strategy being followed, during next autumn, under the Danish Presidency, by a fresh discussion closer to the time when the decision will be taken on the Union budget.
Mr President, the Presidency would like to repeat that it is prepared to support the strategic priorities proposed by the Commission and to look in detail at their budgetary implications at the appropriate time.
Mr President, my group welcomes the fact that this debate is taking place this evening because this is the first time that we have been able to have an annual policy strategy debate this early in the process of the budget for 2003. The fact that the Council - although it might not be listening - is actually present in this debate is an important sign that the three institutions should indeed be working coherently together.
My first point is that we are looking at a significant change in the process of doing things where, firstly, we have a definition of Commission policy priorities, secondly we are trying to ensure the right match between tasks and measures for 2003 and, thirdly, that we welcome this idea of having a strengthened institutional dialogue so that we can ensure that the budget is actually collectively decided. Of course, that debate starts here and now in March 2002.
So, are the priorities the right ones? It is still very early in the day to know that but the fact is that we have been able to find: enlargement, stability and security, and the sustainable inclusive economy. It is very difficult to find a subject which does not fall under those three but, in the light of the way in which this has been prepared, we in this House and our committees will find the right way in debates to put forward where we think the priorities lie.
There will surely be debates, for example, on enlargement. Can the Commission, as it says, complete the linguistic and administrative preparations for enlargement during 2003? Can it continue to implement the reform of the Commission so it will be entirely modernised by the end of 2004? These are questions that we are clearly going to have to raise and the same applies to stability and security. The wish is expressed to set up the European Food Safety Agency and get it operational. As far as I know this decision has not yet been taken and, therefore, we need to be clear about what we are trying to do in these debates.
Clearly, in the sustainable inclusive economy there are a whole range of different issues in terms of having the human and financial resources available. This raises the point of your 500 non-permanent posts, which we are going to have to examine in detail.
To conclude, this debate is something which is to be welcomed. This document sets out a number of clear targets to be achieved in which we, in Parliament and the Council, will have to participate. Hopefully we will be able to end the year with the better matching of budget and legislative procedures which we have been asking for.
I would conclude by noting that there is one major point on the availability of financial resources. It clearly says in the document that payments will be restricted, not just for the repayment of outstanding commitments but that payments should be contained elsewhere in the budget so as to make sure we do not go over the ceilings required. Therefore, 2003 will be an exceptionally difficult year but we have started early enough to find the right kind of solutions.
Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, the Commission defines the broadening of its point of focus as one of its priorities for the year 2003. Mr Elles has perhaps taken a somewhat cynical view of that. Nevertheless, I consider it right and proper, because the impression might otherwise be created that, when we conclude the treaties with the candidate countries in 2002 - and I hope there will be ten of these treaties - everything will have been done and dusted. This, however, is certainly not the case. It would also promote the ratification process and the assent procedure in this House if we had some initiatives from the Commission, particularly if they were scheduled for the year 2003. For example, the new Member States must be prepared for the assumption of full participatory rights within the European Union. Practice is also needed in the peaceful and amicable solution of conflicts. I hope this will not be confined to Cyprus; recent debates in this very House suggest that it is needed between Slovakia and Hungary or between the Czech Republic and Hungary, and even Austria and Germany are to some degree affected by it.
The entire cohesion policy has to be transformed and restructured. Only today we had a hearing on the White Paper devoted to transport. It is good that the Vice-President of the Commission is present. If we really want to develop the trans-European networks and contribute to cohesion, 2003 will be a particularly busy year.
A great deal of assistance must be given to the future Member States to enable them to adapt to Community standards of administration and justice, for example in the fight against fraud. And so 2003, especially in terms of enlargement, will be an absolutely decisive year. That should not be underestimated.
But 2003 will also be a year in which we must try to provide answers to countries that are not candidates for accession but are considering the possibility of applying. Ukraine is one of those countries. We had Mr Shevardnadze here from Georgia too and had some discussions on that point. In Russia too the subject is discussed. In the last hour we have spoken about Croatia with a Croatian delegation. There are questions here that we shall be asked to answer. We have not taken any steps so far to draw definitive borders or to define what the Europe of the Union is to be, because there will still be a Europe beyond our frontiers. So on these questions too we shall have to find answers, or at least provisional answers, in 2003.
Another task for 2003 is the development of some visions as to the nature of our intensified and institutionalised cooperation with those countries that will not be members of the European Union but will not be complete outsiders either. Russia is one example; the countries of the Mediterranean region are others. It is important that we develop new ideas, that we cooperate with those specific countries that are neither in nor entirely out of the European sphere. This particular cooperation will also be very important as a means of fostering stability and security, the second defined priority. In this respect, it has to be clearly stated that Europe must do its homework. We cannot always rely on the United States to intervene. Nor do we want to be constantly dependent on U.S. intervention. One part of this is certainly the need to resist the hegemonic aspirations of the United States, but we in Europe must also learn to assume a more prominent role ourselves, at least in our immediate sphere of interest. In this respect too, 2003 will be an important year, for example with regard to the funding of joint assignments.
Madam Vice-President, in order to do what it intends to do, the Commission naturally needs two things. The first is money, about which my honourable colleague will speak shortly, and the second is innovative governance and regulation. Unfortunately, the Commissioner is speaking at this very moment to the President-in-Office of the Council, whom I also wished to address. Perhaps he would have a moment to listen. Mr Miguel, I wanted to say something to you. Maybe someone could give the President-in-Office a set of headphones so that he can briefly listen to what I have to say. I wanted to say something to you about the question of alternative governance and regulation. I am grateful for the reply that Mr Aznar gave, but may I ask you to convey to him that his answer, following on from a previous reply he gave us in this House, did shed a little light for us on the domain of international cooperation but was certainly not entirely satisfactory. The fact is that the suggestion put forward by the Commission and the speech delivered by Mr Cox, Parliament's President, in Barcelona made it clear that we need a political agreement between the Commission, Parliament and the Council.
When the heads of government deal with other forms of governance - which I welcome - I believe it is only right that the parliamentarians in this House should concern themselves with it too. The Secretary-General may prepare something, but decisions must be taken by political bodies, of which this Parliament is one.
(Applause)
Two years ago I spoke in the debate on the annual legislative programme on behalf of the Liberal Group, and I was very critical of the old process which I described as the swapping of shopping lists between Parliament and Commission. Now we have a proper process, a proper interinstitutional dialogue. We have in front of us now a broad strategy tailored to the overriding political goal of enlargement and few of us would disagree with the broad picture and, indeed, the early attempt to attach budgetary implications.
Now the real process will start with detailed consideration in Parliament's committees and this is what is paramount. At last there is meaningful involvement of Parliament and I have no doubt the committees will start to flesh out a final legislative programme. This is a welcome change in our working methods and should allow us to plan and prepare our legislative work much better.
Added to these developments, the Legal Affairs Committee had an historic joint meeting with national parliamentarians, this morning, to discuss the EU legislative process and how Community law is implemented. There can be no doubt that colleagues in national parliaments need fair warning of what we will be dealing with and when. This will allow them to input to us or to hold their ministers in the Council to account in a meaningful way. It was clear from our discussion that those Member States who allow their national parliamentarians early involvement in the process have far less difficulty implementing Community legislation. Their citizens are more comfortable with the process and the final result has increased legitimacy. That is the real connection we are all striving to obtain with our citizens so there are thankfully new winds blowing through our legislative process. The convention may unleash a few more but I am glad to see that those wretched shopping lists have gone at the first blast.
The annual policy strategy for 2003 contains some key initiatives on the development of a sustainable and inclusive economy. In particular, the Commission wishes to tackle the mid-term review of the CAP and the reform of the CFP. Together these two major policy areas swallow half of the total EU budget but both the CAP and CFP have failed to meet their core objectives. They have failed to safeguard jobs. They have failed to secure a fair standard of living for our rural communities and they have failed to achieve sustainability.
With that record of failure radical reform is long overdue and I am pleased to see that such proposals are central to the policy strategy for 2003. Indeed, in mid-April, the European Commission will publish its legislative proposals for the reform of the common fisheries policy. The centrepiece of this reform package will surely be devolution, devolving fisheries management to key stakeholders in discrete fishing zones. Although these committees will only act in an advisory capacity, at least initially, by involving fishermen, scientists and marine ecologists they will mark a dramatic step towards decentralisation of power, away from Brussels, and back to the grass roots. At a time of collapsing fish stocks, diminishing fleets, lost jobs, decommissioning, tie-ups and lay-offs, such an initiative could not come too soon and is to be greatly welcomed.
In the EU we have far too many fishermen chasing far too few fish. We need an overall cut in the capacity of around 40% of the fleet, but let me make a special plea to the Commission and to the Council. Please do not export our problems of over-fishing and over-exploitation of resources out of the EU and into third countries. Recent case studies in Mauritania and Senegal show that they have depleted stocks. In Mauritania, catches of octopus have halved in the past four years. Some species, such as sawfish, have disappeared altogether. I applaud the policy strategy for seeking sustainable and inclusive objectives but let us remember such objectives must apply outside the EU just as much as inside.
Mr President, on the subject of the area of freedom, security and justice, the Commission reminds us first of all how the fight against terrorism must always be in the foreground. On this point we can only say that we fully agree. The barbaric assassination of Professor Marco Biagi in Bologna yesterday tragically confirms the need for this commitment. We must, however, declare that we also agree with everything that the President-in-Office, Mr Aznar, has said here today, which is that right now we have the means to overcome terrorism. Besides, all the European institutions have demonstrated great sensitivity and a sense of urgency in adopting the measures demanded by the sudden exacerbation of this kind of political crime.
It is in other sectors that the area of freedom, security and justice is being slow to develop, certainly through no fault of this Parliament and, in fact, not primarily through any fault of the Commission. The European Union does not carry out the duties conferred on it by the Treaty of Amsterdam in the area of immigration and asylum because of the obstacles raised by the Council, its inability to reach an agreement on the Commission's proposals, and its decisions time after time to adopt individual repressive instruments that impoverish any policy in this area and by themselves make it inadequate.
It is a political problem to recover the will and the ability to use the instruments of civilisation to address this complex problem, which involves international relations, joint regulations and instruments for border control, and taking joint responsibility for the costs we have to meet and also for the objectives of cultural and economic enrichment that the challenge of integration poses for us.
It is also, however, an institutional problem. The unanimity rule is paralysing; the lack of codecision is antidemocratic. The principles on which the European Union is founded - democracy and the Rule of Law, and hence subjection to judicial control - need to be extended to all areas of action relating to the security and freedom of the citizens. Including Europol in the Union's institutional framework is just one example of this need.
The Commission could very usefully contribute a well-argued set of proposals on these matters to the Convention on the Future of Europe, which has just opened.
Mr President, ladies and gentlemen, once again we have a paper from the Commission on the table, on which I merely wish to say that I am astonished time and again by the consummate skill with which Commission officials can fill twenty-eight pages without saying anything of real substance. This at least has the strategic advantage of ensuring that they cannot subsequently be compelled to honour their commitments. May I say, Commissioner De Palacio, that these remarks naturally do not apply to the chapters for which you are responsible but to other chapters in this and other papers. Nevertheless, this is what we have now, and so I believe we ought to comment on it. As far as the single market is concerned, I can say on the basis of my experience of past years in this House that we are still far from having a single market which works truly effectively in every area.
Major deficits still exist. I believe that the Commission should focus on the elimination of these deficits as one of its top priorities for 2003. In the Committee on Legal Affairs and the Internal Market, we have just been debating the Directive concerning the distance marketing of consumer financial services at second reading stage. It has emerged once again that insurance services are one of those areas in which there is still no functioning single market but only compartmentalised national markets. As I said, there are still considerable deficits.
The Commission's reports have shown that we have the same problem in other sectors of the economy too with the implementation of freedom to provide services and freedom of establishment. We have a report from the Commission that has already been discussed in committee and will no doubt soon have further repercussions, a report which deals with specific deficits in the realm of freedom to provide services. Time does not permit me to go into the various specific examples, but I would urge the Commission to continue the systematic pursuit of this approach and to ensure that we ultimately have a genuine functioning single European market.
Let me mention one last point that was also discussed this morning at the meeting with members of the national parliaments. In January, Parliament adopted a report on further steps towards convergence in the realm of civil and commercial law. May I ask the Commission, and especially the Commissioners with the relevant portfolios, to forge ahead with these efforts and to present a Green Paper or White Paper as soon as possible to give us a firm idea of the direction in which we are heading. This, I believe, is quite crucial as a means of ensuring that the single market not only exists and operates to the advantage of big business but that consumers and smaller businesses also have the opportunity to make full use of the options offered by the single market. We are building the single market first and foremost for the people of Europe, not for the sole benefit of large companies. Hence my plea to forge ahead with increased vigour and increased energy, even in the face of the opposition which, as experience shows, is always encountered in some Member States.
Mr President, I have learned the wisdom and educational value of tempering criticism with praise. For this reason, Commissioner De Palacio, let me begin with a word of praise. It is gratifying that we have finally managed to engage in a very early and timely debate on a strategic plan and that this dialogue between the Commission and Parliament and the specialised committee within Parliament has been launched in sufficiently good time. I refer expressly to these two institutions, because the role of the Council, in my view, may be disregarded. In Barcelona, we saw that the Council sets its own agenda and does what it wants and acts as a higher-grade specialised council. That is why the dialogue between you, Commissioner De Palacio, as the representative of the Commission, and Parliament is the only one that counts in this context.
And then comes the criticism, but I can even present that in a favourable light. Commissioner De Palacio, if you ever see a job vacancy that involves selling a defective product, apply for it. You would give it your best shot. You have tried to do your best for a document that I did not understand. I marvel at anyone who has read this document and understood the message that is locked within its sentences. I reflected on ways of sniffing something out of this text. Would a guide dog help? Or how about a Saint Bernard that can detect signs of life below an avalanche? Some kind of tracker dog is needed, Commissioner De Palacio. The Commission has managed to pepper this document with every conceivable reference. The term 'consumer protection' crops up, and the concept of sustainability pops up here, there and everywhere, wherever it can possibly be squeezed in - sustainable transport, a sustainable economy, sustainable everything.
But the document did not reveal to me what you actually intend to do and what your priorities are. At no point could I grasp what your real priorities are. Yes, there is enlargement, and yes, there is sustainable economic growth, perhaps security and stability too. But how you intend to achieve these things, Commissioner De Palacio, is concealed beneath a veneer of ornate prose. So when you return to the Commission, tell your fellow Commissioners what we shall all no doubt be telling them personally: they need to do their homework better next year. The challenge for us as a Parliament is now to take this skeleton you have presented to us and flesh it out with meaningful substance. If this were a piece of schoolwork, it would be returned with the comment 'A good effort, but improvement is needed for next time'. And that is my message to you.
Mr President, painstaking efforts are needed to find any reference at all to the political domain of agriculture and rural development in this 28-page Commission strategy paper for 2003. The word 'agriculture' is mentioned all of three times in the course of one three-page section. This is perhaps due in part to the fact that the codecision procedure does not yet apply to agricultural legislation. At the same time, we are called upon for the first time to participate in the strategic assessment of issues such as enlargement, the WTO talks, the development of the Budget and the mid-term evaluation.
On enlargement, the plan is to conclude the accession negotiations with the applicant countries in 2003, and then enlargement could begin in 2004. We are all well aware of the monumental tasks that await the Commission, Parliament and the Council in the areas of agriculture and rural development in 2003. In this respect, enlargement will also be a top priority of agriculture policy in 2003 and will require great negotiating skills. Yesterday's hearing on this subject in the Committee on Budgets highlighted the amount of work that is still to be done. Close dialogue with the Committee on Agriculture and Rural Development is essential, as is better use of the resources allocated to pre-accession aid. In the WTO context, agriculture also plays a key role. And so I say to our friends in the Commission that we expect you to provide us with continuous information and consultation on progress in the WTO trade talks. You yourselves refer on page 14 of your crazy paper to a decisive phase in these negotiations.
On the Budget, following the result of the vote on the Färm report, or, to be more specific, the adoption by this chamber of Guideline No 9, care should be taken to ensure that the amended mid-term evaluation is taken into account as far as possible in the 2003 Budget. This quite simple precept will cause huge headaches, particularly in view of the fact that the Member States are becoming increasingly accustomed to receiving substantial ring-fenced rebates of unused resources from the agricultural budget; these bonuses are particularly welcome, since they can save some countries from the prospect of an admonitory letter from Brussels.
The strategic imperative for 2003 must therefore be full and more efficient utilisation of the agricultural budget, including flexible use of resources for new rural development programmes. One very important requirement is that quality must play a more important role in the allocation of aid under the common agricultural policy. Even non-farmers can see the point of compensatory payments that are based on quality.
Mr President, as rapporteur for this year's budget, I have a number of matters to address in that connection.
First of all, I am really not as critical as Mrs Roth-Behrendt. I think it is important for us now to acquire an annual policy strategy which also constitutes the Commission's guideline for next year's budget. At present, all the institutions issue their guidelines in the spring, and the hope now exists that the Commission will also base its draft budget on ideas from the Council and Parliament. If so, that would be a clear improvement.
Secondly, quite a few MEPs have pointed out that we need to strengthen the link between the Commission's legislative programme and the issues concerning the budget. Up until now, we have all too often ended up in a position in which we have obtained draft laws and proposals for new programs and expenditure and for setting up new institutions and so on, with no account being taken of the budgetary process and the financial consequences. It is especially in the sphere of foreign policy that a variety of promises are given. There is still a fair amount to be done in this area, but this year's process is nonetheless a step in the right direction.
Thirdly, we can at least be pleased about the section on interinstitutional cooperation. If it is going to be possible to create an EU that operates well, such cooperation and confidence are crucial.
It is therefore a source of deep concern to us to learn now that discussions of the new budget regulation, designed to reduce Parliament's influence, are being held within the Council. The Council's budget committee is discussing reducing our opportunities to place sums in the reserve and to influence supplementary and amending budgets and so forth. If the Council continues along those lines, it will call the institutional balance into question in a way that Parliament will never accept voluntarily.
Fourthly, I want to address a factual matter. It is gratifying that all the institutions are now highlighting enlargement, which is of course the most important task for our time. I hope that, by no later than the budget conciliation in July, we shall be able to agree upon how we are to handle next year's administrative expenditure in such a way as to facilitate the preparations, partly by providing aid to construction, working on the language issues, deciding what staff need to be appointed and determining what regulations need to be drawn up if we are to be able to accept observers in our political groups.
If all the institutions contribute by regarding these matters as important, we shall in actual fact have a chance of reaching such an agreement by no later than July. That would be an enormous boost.
Finally, I hope that, before the negotiations are completed, the Council and the Commission will also institute an exhaustive discussion with Parliament concerning the long-term economic consequences of enlargement. I really do believe in enlargement, but we must not conceal from the taxpayers the fact that there is a price to pay. That is a matter which must be taken seriously.
Mr President, although it may have no effect, given the amount of movement in the House, I would like to thank you all for taking the time to read the twenty-eight pages, including Mrs Roth-Behrendt. I think that the twenty-eight pages succeeded in highlighting the positive elements, as Mr Swoboda said. Because there are some tables in Chapter 3, paragraphs 3.1, 3.2 and 3.3, that give more specific details on the political proposals for the coming year.
I would like to say that we are at the beginning of the year; this is the start of the period of discussion and dialogue with the different committees by the different Commissioners, and then we will continue working so that throughout the autumn we can have debates, concluding the process in November with the formal presentation by the President of the Commission in the plenary.
Once again, I would like to congratulate you all and thank you for your work, and hope that this experience, which we are beginning with this debate today, will benefit the functioning of the institutions, Parliament, the Council and the Commission. I hope that it will produce good results and that, in the end, we will feel that we have taken a step forward in interinstitutional cooperation.
Thank you very much, Commissioner.
Mr President, since I made a critical remark about the statements made by Prime Minister José María Aznar, I should like to thank the President-in-Office of the Council, who is represented here, for having explained - at least to me - that it is incumbent upon Parliament to send our political representatives to the interinstitutional working party. That has clarified the matter, and I wanted to pass on this explanation to the House.
The next item is the vote.
Motion for a resolution RC B5-0180/2002
Mr President, in the interests of furthering our schoolchildren's education, we should publish the European Parliament's enthusiastic motions for resolution on the various summits, along with the harsh criticism of the summit that was recently expressed by a witness who cannot be reproached, since it was Mr Javier Solana. The same applies to today's resolution as much as to previous ones. It sends the public into raptures. As far as we are concerned, we have seen the real situation and we say that a Europe, which is not a social Europe, is not our own.
I did not vote against the Barcelona European Council resolution, Mr President, because I am a staunch pro-European: I am in favour of Europe. I did not vote for it, either, Mr President, because there is something in this document that I do not find convincing: above all, I am not convinced by something in the statement and the results of the Barcelona European Council. What am I not convinced by? The fifteen Heads of State and Government in the Council have agreed to make workers work five years longer, from an average age of 57 to an average age of 62. They announced this brilliant proposal publicly. Bravo! Well done! But rather than making those workers who already have a job work longer, would it not be better to commit to getting the unemployed who do not have a job into work? There are so many of them, and they are mostly young. The Pensioners' Party is therefore against raising the pensionable age, whether on a voluntary basis, as it should be, or on a mandatory basis, for as long as there is still a single person out of work in Europe.
Mr President, the reason I and many Conservative, or European Democrat, colleagues abstained on the vote overall is that there is an unacceptable reference in Paragraph 37 to the UK/Spanish talks on the future of Gibraltar which in no way takes into consideration the views of the 30,000 Gibraltarians who clearly wish to retain their sovereign link with Britain. The UK Labour Government has little interest in defending their cause, and has informed Gibraltar that it will be marginalised and financially pressured into falling into line with UK European strategic goals if they do not support the outcome of the talks.
It is my belief that if this becomes reality Gibraltar should seek self-determination or some sort of Andorra-type solution. If the Spanish government disagrees it should consider what its response would be if Portugal were to insist on its treaty right to have Olivenca returned by Spain or Morocco were to insist on Ceuta and Mellila becoming theirs.
. (EL) ?he Communist Party of Greece is delighted that hundreds of thousands of people have taken to the streets to protest about EU policy, a policy of poverty and unemployment, of privatisation and liberalisation. These demonstrations are a sign of optimism and show that the grass-roots movement is stepping up its fight to overturn this anti-grass roots policy.
The leaders of the ?U, for their part, have stated that poverty and unemployment will be combated by developing entrepreneurship, reducing state aid and increasing employability and flexible work and they have been quick to formulate objectives such as speeding up the reform of pension systems and pushing the retirement age up five years by 2010. This is the much vaunted "social model" which is supposed to bring about full employment and make the ?U the most dynamic and competitive economy in the world.
Infighting has stopped the privatisation of the energy market from being completed at this stage. However, they are united on the Middle East, declaring that the Palestinian Authority bears full responsibility for combating terrorism and making friendly overtures towards Israel. They have maintained a guilty silence on American threats to Iraq and plans to develop new nuclear weapons, but have little patience with the lack of progress on the "Euro army", which will allow them to take over from NATO in the FYROM.
The resolution by the European Parliament is a commendation of the anti-grass roots policy of the EU, which is why the MEPs of the Communist Party of Greece voted against it.
The Barcelona European Council held on 15 and 16 March is another of those 'technical summits' that takes decisions which pass by unnoticed. In this case, rather than decisions, the rules by which the Member States have to abide are being made progressively stricter by means of some far from democratic procedures.
In the run-up to the Council, Mr Romano Prodi sent a letter to the Heads of State and Government, setting out what - and I quote from that letter - 'the Commission expects from the Barcelona European Council'. This is a particularly daring role reversal.
The letter launches, in particular, an appeal to tighten up economic coordination, a subject on which I have already spoken during the debate, and also voices the requirement for a more timely transposition of European legislation by the Member States. The Council repeated these two points in its conclusions without questioning, in particular, the essential role of the national Parliaments in transposing EU law.
(Speech shortened pursuant to Rule 137(1) of the Rules of Procedure)
. (PT) As stated in the motion for a resolution tabled by the Group of the United European Left, of which we are members, the Barcelona Summit addressed some extremely important issues, specifically with regard to pursuing and speeding up the privatisation, liberalisation and deregulation of the energy, transport and telecommunications sectors and important aspects of workers' rights. The summit also insisted that the Stability Pact continue to be strictly applied.
Regrettably, the European Council once again attached the greatest importance to structural reforms of the labour market based on greater flexibility, greater job insecurity and wage moderation. It is also a matter of concern that the Council recommended a five-year increase to the average retirement age, which, apart from anything, betrays the dangerous route we are taking of threatening social protection, which must be maintained and strengthened in order to provide support for the fight against poverty and social exclusion.
Therefore, as stated during the magnificent demonstrations staged by the trades union movement that ran in tandem with the Council in Barcelona, despite the attempts, worthy of our condemnation, by the Spanish Government and police to break up and suppress these events, what is needed is a change of policy and not more of the same. It is crucial that we protect public services, put an end to liberalisations and to the increasing insecurity of the labour market, and crucial that we fight against neoliberalism and advocate a different type of society; a fairer society and one which demonstrates greater solidarity.
Hence our vote against the joint motion for a resolution by the other political groups, which we do not agree with.
With this vote, Parliament is being asked to ratify the decisions taken at the Barcelona European Council. We are being asked to agree to the full liberalisation of the energy sector by 2004, regardless of public service obligations based on the principles of continuity of service, equal access and treatment of all users, land planning and protection of the environment. We are being asked to give a free hand in the deregulation of air transport through the single sky project and in the continued liberalisation of the railways. We are being asked to agree to increase the average retirement age by 5 years and to establish a pension fund. We are being asked to approve structural reforms of the labour market introducing flexible working conditions, job insecurity and wage moderation. In fact, we are being asked to say yes to the liberal Europe that has no social element. No, we cannot vote in favour of the outcome of the Barcelona Council and we fully support the message sent out by 100 000 trade unionists and 400 000 protestors who peacefully denounced the 'Europe of capital' and called for a different kind of Europe and a different kind of globalisation.
. The Barcelona Council, despite the big talk by Tony Blair before it, was disappointing and timid. The Council promised in the past to put sustainability in the forefront of European Development. This Summit has paid no more than lip-service to this commitment.
The so-called 'liberalization' favoured by Blair's right wing caucus has hit the rock of French immoveability in relation to energy production in the domestic sector, so it remains the case that Electricité de France can take over companies outside France while protected from converse interventions.
The rhetoric of liberalisation too frequently cloaks policies toward the single market that are dancing to the tune of monopolistically inclined interests of vast corporations. Adam Smith's vision of a free economy unhampered by interventions of massive aggregations of capital is far from the reality that we see in the contemporary globalised economy.
In relation to Gibraltar, no one can fail to welcome progress between Spain and the United Kingdom. But there is no reference to the people of Gibraltar. What has become of self-determination?
. (NL) We cannot live without work, but that certainly does not mean that an increase in employment enhances our lives. This is where two opinions clash. According to the Left, we must ensure that together we produce what we want to consume, whereby we distribute jobs and income as fairly as possible and protect people from high stress levels at work and long working hours. The opinion from the Right, on the other hand, states that we must continuously pursue economic growth by forcing women with young children, handicapped people and many pensioners to do paid work. Only the very elderly and those who can live off the interest on their own capital are exempt from this.
Economic growth is always upheld most forcefully by those who refuse to share their wealth with the less well-off and who, for this reason, want to deflect attention from the distribution issue. In order to preserve the status quo in wealth distribution between rich and poor, they call for everyone to get more.
Today, the President-in-Office of the Council, Mr Aznar, and the President of the Commission, Mr Prodi, are acclaiming the further liberalisation and integration of markets, cost reduction and a yet larger European share in the global economy. Too few in this Parliament focus on the damage which the Lisbon and Barcelona Summits cause to the welfare of people, public services and the conservation of the natural environment. The price is too high in my opinion. This is why I reject the outcome.
- (SV) I have abstained from voting in the final vote on the resolution, which was adopted by 211 votes to 58, with 34 abstentions.
The reason is that I object to paragraphs 25, 35 and 37.
According to paragraph 25, the European Parliament wishes to have a review of 'the open method of coordination between Member States in areas such as pensions, healthcare and education, to ensure that the European Parliament is fully involved in the work of the Council and Commission in these areas'. Parliament thus brings open coordination into question as a method and wishes to introduce a process that abandons intergovernmental decision-making within these fundamental national areas of legislation in favour of the Community method and supranationalism, with the European Parliament as co-decision-maker. As a Swedish Christian Democrat, I object to that development.
Paragraph 35, concerning Zimbabwe, should have been much more vigorous in condemning the widespread violence to which the opposition MDC movement has been exposed during the election campaign at the hands of President Mugabe's regime and of those who perpetrate outrages on its behalf, as well as in condemning the killings, including the continued, racially motivated murders of white farmers.
Paragraph 37, concerning Gibraltar, makes no mention at all of the people of Gibraltar and of their expressed political will. Citizens are fundamental to a democracy. Two days ago, they manifested their clear and unambiguous rejection of attempts by Great Britain and Spain to decide the fate of Gibraltar without listening to the people. On this issue, the European Parliament is forfeiting the perspective of the people, and that is a serious matter.
I wish to raise a point of order concerning the conditions in which the debate has been held. I would like to express my profound unease at the intolerable behaviour of Vice-President Vidal-Quadras, a member of the Spanish Partido Popular, in giving the floor to his political friend, Mr Salafranca, when under Rule 122 there was no reason for it, while denying me the right to reply to him. You can check it on the video, Mr President.
This partisan attitude of Vice-President Vidal-Quadras ought to be condemned most firmly because the credibility of this House depends on it.
I have taken note of your point, Mr Gorostiaga.
That concludes the explanations of vote
I declare adjourned the session of the European Parliament.
(The sitting was closed at 7.25 p.m.)